Exhibit 10.3

EXECUTION VERSION

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of September 25, 2020 and
is entered into by and among AXSOME THERAPEUTICS, INC., a Delaware corporation,
and each of its Subsidiaries other than Excluded Subsidiaries (individually and
collectively referred to as the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(collectively, referred to as the “Lenders”) and HERCULES CAPITAL, INC., a
Maryland corporation, in its capacity as administrative agent and collateral
agent for itself and the Lenders (in such capacity, the “Agent”).

RECITALS

A.        Borrower has requested the Lenders make available to Borrower a loan
in an aggregate principal amount of up to Two Hundred Twenty Five Million
Dollars ($225,000,000) (the “Term Loan”); and

B.        The Lenders are willing to make the Term Loan on the terms and
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and the Lenders agree as follows:

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

1.1          Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which perfects Agent’s first priority
security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit H, which account numbers shall be redacted for security
purposes if and when filed publicly by the Borrower.

“ACH Failure” means the failure of the Automated Clearing House (ACH) system to
effect a transfer of funds requested by Lender to be used to satisfy all or part
of Borrower’s obligations to pay principal and interest due hereunder, unless
any such failure results from insufficient funds in Borrower’s account(s).

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or any division, line of
business or other business unit of another Person, (b) the acquisition of fifty
percent (50%) or more of the Equity Interests of any Person, whether or not





--------------------------------------------------------------------------------

involving a merger,  consolidation or similar transaction with such other
Person, or otherwise causing any Person to become a Subsidiary of Borrower, or
(c) the acquisition of, or the right to use, develop or sell (in each case,
including through licensing), any product that would constitute a Borrower
Product upon acquisition.

“Acquisition Deferred Payments” means, with respect to an Acquisition, any
“earnouts,” holdbacks, performance based-milestones, royalties, purchase price
adjustments, profit sharing arrangements, deferred purchase money amounts,
indemnifications, non-competition agreements, incentive payments, and other
similar payment obligations, and other contingent obligations and agreements
consisting of the adjustment of purchase price or similar adjustments.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower.

“Affiliate” means with respect to any Person (a) any Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person, (b) any Person directly or indirectly owning, controlling or holding
with power to vote ten percent (10%) or more of the outstanding voting
securities of such Person, and (c) any Person ten percent (10%) or more of whose
outstanding voting securities are directly or indirectly owned, controlled or
held by such Person with power to vote such securities.  As used in the
definition of “Affiliate,” the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means May 1, 2023; provided however, (x) if the First
Interest Only Extension Conditions are satisfied, then November 1, 2023, (y) if
the Second Interest Only Extension Conditions are satisfied, then May 1, 2024,
and (z) if the Third Interest Only Extension Conditions are satisfied, then
November 1, 2024.

“Antecip License Agreement” means that certain License Agreement, dated as of
April 17, 2012 by and between Borrower and Antecip Bioventures II LLC, as
amended by the First Amendment to License Agreement dated as of August 21, 2015,
as amended by the Antecip Direct Agreement and as may be further amended from
time to time pursuant to terms of the Antecip Direct Agreement.

“Antecip Direct Agreement” means that certain Direct Agreement dated as of the
date hereof, by and among the Company, Antecip Bioventures II LLC and the Agent
(as amended, supplemented or otherwise modified from time to time).



2

--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Affiliates from time to time
concerning or relating to bribery or corruption, including without limitation
the United States Foreign Corrupt Practices Act of 1977, as amended, the UK
Bribery Act 2010 and other similar legislation in any other jurisdictions.

“Anti-Terrorism Laws” means any laws, rules, regulations or orders relating to
terrorism or money laundering, including without limitation Executive Order No.
13224 (effective September 24, 2001), the USA PATRIOT Act, the laws comprising
or implementing the Bank Secrecy Act, and the laws administered by OFAC.

“Australian Subsidiary” means Axsome Therapeutics Australia Pty Ltd, a company
organized under the laws of Australia.

“AXS-05” means Borrower’s AXS-05 product candidate (bupropion and
dextromethorphan) for the treatment of Major Depressive Disorder (MDD) and other
indications.

“AXS-05 Milestone” means Borrower shall have provided evidence reasonably
satisfactory to Agent that the FDA has approved Borrower’s New Drug Application
for AXS-05 for the treatment of MDD with a label claim that is generally
consistent with that sought in Borrower’s New Drug Application filing.

“AXS-05 Milestone Date” means the date on which the Borrower achieves the AXS-05
Milestone.

“AXS-07” means Borrower’s AXS-07 product candidate (MoSEIC meloxicam and
rizatriptan) for the acute treatment of migraine.

“AXS-07 Milestone” means Borrower shall have provided evidence reasonably
 satisfactory to Agent that the FDA has approved Borrower’s New Drug Application
for AXS-07 for the acute treatment of migraine with a label claim that is
generally consistent with that sought in Borrower’s New Drug Application filing.

“AXS-07 Milestone Date” means the date on which the Borrower achieves the AXS-07
Milestone.

“AXS-12” means Borrower’s AXS-12 product candidate (reboxetine) for the
treatment of narcolepsy.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.



3

--------------------------------------------------------------------------------

“Borrower Products” means all products currently being designed, manufactured or
that are under preclinical or clinical investigation or development by Borrower
or which Borrower intends to sell, license, or distribute in the future subject
to applicable regulatory approvals including any products under development,
collectively, together with all products that have been sold, licensed or
distributed by Borrower since its incorporation.

“Borrower’s Books” means Borrower’s or any of its Subsidiaries’ books and
records including ledgers, federal, state, local and foreign tax returns,
records regarding Borrower’s or its Subsidiaries’ assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

“Change in Control” means any (x) reorganization, recapitalization,
consolidation or merger (or similar transaction or series of related
transactions) of Borrower, sale or exchange of outstanding shares (or similar
transaction or series of related transactions) of Borrower in which the holders
of Borrower’s outstanding shares immediately before consummation of such
transaction or series of related transactions do not, immediately after
consummation of such transaction or series of related transactions, retain
shares representing more than fifty percent (50%) of the voting power of the
surviving entity of such transaction or series of related transactions (or the
parent of such surviving entity if such surviving entity is wholly owned by such
parent), in each case without regard to whether Borrower is the surviving entity
or (y) “change of control”, “fundamental change”, “make-whole fundamental
change” or any comparable term under and as defined in any indenture governing
any Permitted Convertible Debt has occurred.

“Closing Date” means the date of this Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the Common Stock, $0.0001 par value per share, of the
Borrower.

“Company IP” means any and all of the following, as they exist in and throughout
the United States: (a) Current Company IP; (b) improvements, continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
any patent issued with respect to any of the Current Company IP, any patent
right claiming the composition of matter of, or the method of making or using,
the Borrower Products in the United States, any reissue, reexamination, renewal
or patent term extension or adjustment (including any supplementary protection
certificate) of any such patent, and any confirmation patent or registration
patent or patent of addition based on any such patent; (c) trade secrets or
trade secret rights, including any rights to unpatented inventions, know-how,
show-how, operating manuals, confidential or proprietary information, research
in progress, algorithms, data, databases, data collections, designs, processes,
procedures, methods, protocols, materials, formulae, drawings, schematics,
blueprints, flow charts, models, strategies, prototypes, techniques, and the
results of experimentation and testing, including samples, in each



4

--------------------------------------------------------------------------------

case, as specifically related to any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Borrower Products; (d) any and all
IP Ancillary Rights specifically relating to any of the foregoing; and (e)
regulatory filings, submissions and approvals related to any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Borrower Products and all data provided in any of the foregoing.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business  or guaranties of
operating leases that do not constitute Indebtedness.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement. For the avoidance of doubt, no Permitted Bond Hedge Transaction or
Permitted Warrant Transaction will be considered a Contingent Obligation of
Borrower.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Cross-Default Reference Obligation” has the meaning assigned to such term in
the definition of “Permitted Convertible Debt.”

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
other jurisdiction within the United States of America.



5

--------------------------------------------------------------------------------

“Due Diligence Fee” means $75,000, which fee has been paid to the Lenders prior
to the Closing Date, and shall be deemed fully earned on such date regardless of
the early termination of this Agreement.

“Equity Interests” means, with respect to any Person, the capital stock,
partnership or limited liability company interest, or other equity securities or
equity ownership interests of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Excluded Account” means (i) accounts used solely to fund payroll or employee
benefits in an aggregate amount not to exceed the then-next two payroll cycles,
(ii) any Account (including, for the avoidance of doubt, any cash, cash
equivalents, or other property contained therein) to the extent, and for so long
as, such Account is pledged and used exclusively to secure performance of
obligations arising and permitted under clauses (vi), (xiv) and (xv) of the
definition of “Permitted Liens” and (iii) other Accounts that have a balance not
to exceed One Hundred Thousand Dollars ($100,000.00) in the aggregate at any
time.

“Excluded Subsidiary” means (a) the Irish Subsidiary, (b) the Australian
Subsidiary and (c) each Foreign Subsidiary of Borrower designated by Borrower as
an “Excluded Subsidiary”; provided that, in each of the foregoing cases, the
Excluded Subsidiary Condition is satisfied with respect to such Subsidiary at
all times, and in each case as long as no Excluded Subsidiary owns any
Intellectual Property.

“Excluded Subsidiary Condition” means (a) the aggregate revenues (under GAAP) of
all Excluded Subsidiaries does not exceed five percent (5%) of the consolidated
revenues (under GAAP) of Borrower and its Subsidiaries; and (b) value of the
total assets of all Excluded Subsidiaries does not exceed five percent (5%) of
the consolidated total assets of Borrower and its Subsidiaries.

“FDA” means the U.S. Food and Drug Administration or any successor thereto.

“FDA Good Manufacturing Practices” means the applicable requirements and
standards set forth in the Food, Drug, and Cosmetic Act (“FDCA”) and its
implementing regulations (for example, for pharmaceuticals being used in Phase 2
or 3 studies, and commercial pharmaceuticals, 21 C.F.R. Parts 210 and 211) and
relevant FDA  guidance documents (for example, for pharmaceuticals in Phase 1,
FDA guidance entitled “CGMP for Phase 1 Investigational Drugs”.

“FDA Laws” means all applicable statutes, rules, regulations, standards,
guidelines, policies and orders and Requirements of Law administered,
implemented, enforced or issued by FDA or any comparable governmental authority.

“Federal Health Care Program Laws” means collectively, federal Medicare or
federal or state Medicaid statutes, Sections 1128, 1128A, 1128B, 1128C or 1877
of the Social Security Act (42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b, 1320a-7c,
1320a-7h and 1395nn), the



6

--------------------------------------------------------------------------------

federal TRICARE statute (10 U.S.C. § 1071 et seq.), the civil False Claims Act
of 1863 (31 U.S.C. § 3729 et seq.), criminal false claims statutes (e.g., 18
U.S.C. §§ 287 and 1001), the Program Fraud Civil Remedies Act of 1986 (31 U.S.C.
§ 3801 et seq.), HIPAA, or related regulations or other Requirements of Law that
directly or indirectly govern the health care industry, programs of governmental
authorities related to healthcare, health care professionals or other health
care participants, or relationships among health care providers, suppliers,
distributors, manufacturers and patients, and the pricing, sale and
reimbursement of health care items or services including the collection and
reporting requirements, and the processing of any applicable rebate, chargeback
or adjustment, under applicable rules and regulations relating to the Medicaid
Drug Rebate Program (42 U.S.C. § 1396r-8) and any state supplemental rebate
program, Medicare average sales price reporting (42 U.S.C. § 1395w-3a), the
Public Health Service Act (42 U.S.C. § 256b), the VA Federal Supply Schedule (38
U.S.C. § 8126) or under any state pharmaceutical assistance program or U.S.
Department of Veterans Affairs agreement, and any successor government programs.

“First Interest Only Extension Conditions” shall mean satisfaction of each of
the following events: (a) no default or Event of Default shall have occurred and
be continuing; and (b) either the AXS-05 Milestone or the AXS-07 Milestone have
been achieved on or prior to April 30, 2023.

“Forecast” means the projections for Borrower as delivered and accepted by Agent
on September 9, 2020; provided that Borrower may from time to time update the
Forecast with a forecast approved by the board of directors of the Borrower,
subject to the consent of Agent in its reasonable discretion.

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Hedge Agreement” means any interest rate, currency or commodity swap agreement,
interest rate cap agreement, interest rate collar agreement, fuel or mineral or
other commodity hedge or exchange agreement or any other agreement or
arrangement entered into for non-speculative purposes designated to protect a
Person against fluctuation in interest rates, currency exchange rates, commodity
or mineral prices.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services (excluding trade credit entered into in
the ordinary course of business not past due for more than one hundred eighty
(180) days), including reimbursement and other obligations with respect to
surety bonds and letters of credit, (b) all obligations evidenced by notes,
bonds, debentures or similar instruments, (c) all capital lease obligations, (d)
equity securities of any Person subject to repurchase or redemption other than
at the sole option of such Person, (e) non-contingent “earnouts”, purchase price
adjustments, profit sharing arrangements, deferred purchase money amounts and
similar payment obligations arising out of purchase and sale contracts but only
as and to the extent of the amount required to be reflected as a liability on
the balance sheet of such Person in accordance with GAAP, (f) non-contingent
obligations to reimburse any bank or Person in respect of amounts paid under a
letter of credit, banker’s acceptance or similar instrument, and (h) all
Contingent Obligations. For the avoidance of doubt



7

--------------------------------------------------------------------------------

no Permitted Bond Hedge Transaction or Permitted Warrant Transaction shall be
considered Indebtedness of the Borrower.

“Initial Facility Charge” means $737,500, which is payable to the Lenders in
accordance with Section 4.1(f).

“Initial Minimum Cash Test Date” means the date on which the outstanding
principal amount of the Term Loan Advances is first equal to or greater than
Fifty-Five Million Dollars ($55,000,000).

“Initial Performance Covenant Test Date” means the later of (i) the last
calendar month of the calendar quarter that is twelve months following the
earlier of (x) the AXS-05 Milestone Date and (y) the AXS-07 Milestone Date, or
(ii) the date on which the outstanding principal amount of the Term Loan
Advances is equal to or greater than Sixty Five Million Dollars ($65,000,000).

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date between the Borrower and Agent,
as the same may from time to time be amended, restated, modified or otherwise
supplemented.

“Investment” means (a) any beneficial ownership (including stock, partnership,
limited liability company interests, or other securities) of or in any Person,
(b) any loan, advance or capital contribution to any Person or (c) any
Acquisition.

“IP Ancillary Rights” means, with respect to any Copyright, Trademark, Patent,
software, trade secrets or trade secret rights, including any rights to
unpatented inventions, know-how, show-how and operating manuals, all income,
royalties, proceeds and liabilities at any time due or payable or asserted under
or with respect to any of the foregoing or otherwise with respect thereto,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other
intellectual property right ancillary to any Copyright, Trademark, Patent,
software, trade secrets or trade secret rights.

“Irish Subsidiary” is Axsome Therapeutics Limited, a company organized under the
laws of Ireland.



8

--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“Joinder Agreements” means for each Subsidiary (other than an Excluded
Subsidiary), a completed and executed Joinder Agreement in substantially the
form attached hereto as Exhibit F.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the promissory notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant, the Pledge Agreement, the Intellectual
Property Security Agreement, the Antecip Direct Agreement, and any other
documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

“Market Capitalization” means, as of any date of determination, the product of
(a) the number of outstanding shares of Common Stock publicly disclosed in the
most recent filing of Borrower with the United States Securities Exchange
Commission as outstanding as of such date of determination and (b) the closing
price of Borrower’s Common Stock (as quoted on Bloomberg L.P.’s page or any
successor page thereto of Bloomberg L.P. or if such page is not available, any
other commercially available source).

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or the Lenders to enforce any of its rights or remedies
with respect to the Secured Obligations; or (iii) the Collateral or Agent’s
Liens on the Collateral or the priority of such Liens.

“Material Agreement” means (a) the Antecip License Agreement, (b) that certain
license agreement dated as of January 10, 2020 by and between Borrower and
Pfizer, Inc. and (c) any other license, agreement or other contractual
arrangement whereby Borrower or any of its Subsidiaries is required to transfer,
either in-kind or in cash, prior to the Term Loan Maturity Date, assets or
property valued (book or market) at more than Ten Million Dollars
($10,000,000.00) in the aggregate.

“Material Regulatory Liabilities” means (a)(i) any liabilities arising from the
violation of Public Health Laws, Federal Health Care Program Laws, and other
applicable comparable Requirements of Law, or from any non-routing terms,
conditions of or requirements



9

--------------------------------------------------------------------------------

imposed relative to any Registrations (including costs of actions required under
applicable Requirements of Law, including FDA Laws and Federal Health Care
Program Laws, or necessary to remedy any violation of any terms or conditions
applicable to any Registrations), including, but not limited to, withdrawal of
approval, recall, revocation, suspension, import detention and seizure of any
Borrower Product, and (ii) any loss of recurring annual revenues as a result of
any loss, suspension or limitation of any Registrations, which, in the case of
the foregoing clauses (i) and (ii), exceed $2,000,000 individually or in the
aggregate, or (b) any Material Adverse Effect.

“Maximum Term Loan Amount” means Two Hundred Twenty-Five Million Dollars
($225,000,000).

“Net Product Revenue Ratio” means, as of any date of determination, the ratio of
(a) the outstanding amount of the Term Loan Advances to (b) T3M Net Product
Revenue.

“New Drug Application” means a new drug application in the United States for
authorization to market a product, as defined in the applicable laws and
regulations and submitted to the FDA.

“Non-Disclosure Agreement” means that certain Non-Disclosure Agreement by and
between Borrower and Agent, dated as of August 11, 2020.

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

“Performance Covenant A” means satisfaction of each of the following at all
times:  (i) Borrower’s Market Capitalization exceeds Two Billion Dollars
($2,000,000,000) and (ii) Borrower maintains Qualified Cash in an amount not
less than sixty five percent (65%) of the sum of the outstanding principal
amount of the Term Loan Advances plus the Qualified Cash A/P Amount.

“Performance Covenant B” means Borrower at all times maintains Qualified Cash in
an amount not less than one hundred percent (100%) of the sum of the outstanding
principal amount of the Term Loan Advances plus the Qualified Cash A/P Amount.



10

--------------------------------------------------------------------------------

“Performance Covenant C” means Borrower achieves T6M Net Product Revenue of at
least 60% of the T6M Net Product Revenue included in the Forecast, determined on
a quarterly basis.

“Permitted Acquisition” means any Acquisition (including by way of merger), in
each case located entirely within the United States of America, which is
conducted in accordance with the following requirements:

(i)      of assets, Equity Interests, businesses, Persons or products engaged in
a line of business incidental or related to that of the Borrower or its
Subsidiaries or reasonable extensions thereof;

(ii)     unless otherwise agreed by Agent in its sole discretion, if such
Acquisition is structured as a stock acquisition, then the Person so acquired
shall either (i) become a wholly-owned (other than issuance of shares necessary
under local law for the qualification of directors) Subsidiary of Borrower or of
a Subsidiary and the Borrower shall comply, or cause such Subsidiary to comply,
with 7.13 hereof, as applicable, or (ii) such Person shall be merged with and
into Borrower (with the Borrower being the surviving entity);

(iii)    if such Acquisition is structured as the acquisition or in-licensing of
assets, such assets shall be acquired by a Borrower, and shall be free and clear
of Liens other than Permitted Liens;

(iv)    the Borrower shall have delivered to the Lenders not less than ten (10)
days (or such shorter period as Agent may agree in its sole discretion) nor more
than forty five (45) days prior to the date of such Acquisition, notice of such
Acquisition together with pro forma projected financial information, copies of
all material documents relating to such acquisition reasonably requested by
Agent, and historical financial statements for such acquired entity (to the
extent available), division or line of business, in each case in form reasonably
satisfactory to the Lenders and demonstrating compliance with the covenants set
forth in Section 7.20 hereof on a pro forma basis as if the Acquisition occurred
on the first day of the most recent measurement period;

(v)     both immediately before and after such Acquisition no Default or Event
of Default shall have occurred and be continuing; and

(vi)    the sum of the purchase price of such proposed new Permitted Acquisition
(together with all prior Permitted Acquisitions consummated during the term of
this Agreement), computed on the basis of total acquisition consideration paid
or incurred, or to be paid or incurred, by Borrower with respect thereto (but
excluding for such purpose: any unpaid Acquisition Deferred Payments, in each
case except to the extent required to be reflected as liabilities on the balance
sheet of Borrower), including the amount of Permitted Indebtedness assumed or to
which such assets, businesses or business or ownership interest or shares, or
any Person so acquired, is subject, shall not be greater than Twenty Five
Million Dollars $25,000,000 plus the aggregate amount of Tranche 5 Advances
approved by Lenders’ investment committee for Acquisitions minus the aggregate
amount of all Acquisition Deferred Payments that have been paid.



11

--------------------------------------------------------------------------------

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Common Stock
(or other securities or property following a merger event or other change of the
Common Stock) purchased by Borrower in connection with the issuance of any
Permitted Convertible Debt and as may be amended in accordance with its terms;
provided that, the net purchase price of any such call option transaction, less
the amount received by Borrower in respect of any Permitted Warrant Transaction
in connection with such issuance of Permitted Convertible Debt, shall not exceed
25% of the gross proceeds to Borrower from such issuance of Permitted
Convertible Debt; provided further that the terms, conditions and covenants of
each such call option transaction are customary for agreements of such type, as
determined in good faith by the board of directors of the Borrower or a
committee thereof.

“Permitted Convertible Debt” means Indebtedness of the Borrower that is
convertible into a fixed number (subject to customary anti-dilution adjustments,
“make-whole” increases and other customary changes thereto) of shares of Common
Stock (or other securities or property following a merger event or other change
of the Common Stock), cash or any combination thereof (with the amount of such
cash or such combination determined by reference to the market price of such
Common Stock or such other securities); provided that such Indebtedness shall
(a) not require any scheduled amortization or otherwise require payment of
principal prior to, or have a scheduled maturity date, earlier than, one hundred
eighty (180) days after the Term Loan Maturity Date, (b) be unsecured, (c) not
be guaranteed by any Subsidiary of Borrower, (d) contain usual and customary
subordination terms for underwritten offerings of senior subordinated
convertible notes as determined in good faith by the board of directors of the
Borrower or a committee thereof, (e) shall specifically designate this Agreement
and all Secured Obligations as “designated senior indebtedness” or similar term
so that the subordination terms referred to in clause (d) of this definition
specifically refer to such notes as being subordinated to the Secured
Obligations pursuant to such subordination terms and (f) be on terms and
conditions customary for Indebtedness of such type, as determined in good faith
by the board of directors of the Borrower or a committee thereof; provided
further, that any cross-default or cross-acceleration event of default (each
howsoever defined) provision contained therein that relates to indebtedness or
other payment obligations of Borrower (or any of its Subsidiaries) (such
indebtedness or other payment obligations, a “Cross-Default Reference
Obligation”) contains a cure period of at least thirty (30) calendar days (after
written notice to the issuer of such Indebtedness by the trustee or to such
issuer and such trustee by holders of at least 25% in aggregate principal amount
of such Indebtedness then outstanding) before a default, event of default,
acceleration or other event or condition under such Cross-Default Reference
Obligation results in an event of default under such cross-default or
cross-acceleration provision.

“Permitted Indebtedness” means:

(i)      Indebtedness of Borrower in favor of the Lenders or Agent arising under
this Agreement or any other Loan Document;

(ii)     Indebtedness existing on the Closing Date which is disclosed in
Schedule 1A;



12

--------------------------------------------------------------------------------

(iii)    Indebtedness of up to $500,000 outstanding at any time secured by a
Lien described in clause (vii) of the defined term “Permitted Liens,” provided
such Indebtedness does not exceed the cost of the Equipment and related software
financed with such Indebtedness;

(iv)    Indebtedness to trade creditors incurred in the ordinary course of
business (other than any trade credit that is past due for more than one hundred
eighty (180) days);

(v)     Indebtedness that also constitutes a Permitted Investment;

(vi)    Subordinated Indebtedness;

(vii)   Indebtedness, including reimbursement obligations, in connection with
(A) letters of credit, (B) foreign exchange services, ACH Services, and, cash
management services (including credit cards, debit cards and similar
instruments) and (C)  Hedge Agreements (entered into in order to manage existing
or anticipated interest rate, exchange rate or commodity price risks and not for
speculative purposes), in each case that may or be unsecured or secured by Cash
and issued on behalf of the Borrower or a Subsidiary thereof in an aggregate
amount not to exceed $3,000,000 at any time outstanding,

(viii)  other unsecured Indebtedness in an amount not to exceed $250,000 at any
time outstanding,

(ix)    intercompany Indebtedness as long as either (A) each of the Subsidiary
obligor and the Subsidiary obligee under such Indebtedness is a Subsidiary that
has executed a Joinder Agreement, or (B) it is Indebtedness of an Excluded
Subsidiary permitted under clause (x) of the definition of Permitted
Investments;

(x)     Permitted Convertible Debt not to exceed Five Hundred Million Dollars
($500,000,000) in principal amount at any one time outstanding;

(xi)    Indebtedness with respect to a Permitted Royalty Transaction that (a) is
subordinated to the Secured Obligations pursuant to a subordination or
intercreditor agreement on terms and conditions reasonably satisfactory to
Agent, (b) does not have a scheduled maturity date earlier than one hundred
eighty (180) days after the Term Loan Maturity Date, (c) is in an aggregate
amount not to exceed $250,000,000, and (d) shall specifically designate this
Agreement and all Secured Obligations as “designated senior indebtedness” or
similar term so that the subordination terms referred to in clause (a) of this
clause specifically refer to such notes as being subordinated to the Secured
Obligations pursuant to such subordination terms;

(xii)   Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(xiii)  Indebtedness in respect of surety bonds and other indemnities and
similar obligations up to an aggregate amount of Five Hundred Thousand Dollars
($500,000) at any one time outstanding;



13

--------------------------------------------------------------------------------

(xiv)  Indebtedness arising with respect to Borrower’s real property lease and
operating lease obligations in the ordinary course of Borrower’s business; and

(xv)   Indebtedness in respect of Acquisition Deferred Payments incurred in
connection with Permitted Acquisitions;

(xvi)  extensions, refinancings, renewals, modifications, amendments or
restatements of any items of Permitted Indebtedness; provided that the principal
amount is not increased or the terms modified to impose materially more
burdensome terms upon Borrower or its Subsidiary, as the case may be.

“Permitted Investment” means:

(i)      Investments existing on the Closing Date which are disclosed in
Schedule 1B;

(ii)     (a) marketable direct obligations issued or unconditionally guaranteed
by the United States of America or any agency or any State thereof maturing
within one year from the date of acquisition thereof currently having a rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Services, (b) commercial paper maturing no more than one year from the
date of creation thereof and currently having a rating of at least A-2 or P-2
from either Standard & Poor’s Corporation or Moody’s Investors Service, (c)
certificates of deposit issued by any bank with assets of at least $500,000,000
maturing no more than one year from the date of investment therein, (d) money
market accounts, and (e) Investments permitted by Borrower’s Investment Policy
and Guidelines dated as of August 2016 and provided to the Agent and Lenders, as
amended from time to time; provided that any material amendments thereto have
been approved by Agent and the Lenders in their reasonable discretion;

(iii)    repurchases of Equity Interests from current or former employees,
officers, directors, or consultants of Borrower under the terms of applicable
repurchase agreements at the original issuance price of such securities (1) in
an aggregate amount not to exceed $250,000 in any fiscal year; provided that no
Event of Default has occurred, is continuing or would exist after giving effect
to the repurchases or (2) in any amount where the consideration for the
repurchase is the cancellation of indebtedness owed by such former employees,
officers, directors or consultants to Borrower;

(iv)    Investments accepted in connection with Permitted Transfers;

(v)      Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;

(vi)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary



14

--------------------------------------------------------------------------------

course of business; provided that this subparagraph (vi) shall not apply to
Investments of Borrower in any Subsidiary;

(vii)   Investments consisting of loans not involving the net transfer on a
substantially contemporaneous basis of cash proceeds to employees, officers or
directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
board of directors;

(viii)  Investments consisting of travel advances and employee relocation loans
in the ordinary course of business;

(ix)    Investments in Subsidiaries (including creation of a Subsidiary in
anticipation of a proposed Permitted Acquisition); provided that, unless such
Subsidiary is an Excluded Subsidiary (after giving pro forma effect to such
Investment), each such Subsidiary enters into a Joinder Agreement promptly after
its formation by Borrower and execute such other related documents as shall be
reasonably requested by Agent;

(x)     Investments in Excluded Subsidiaries to cover ordinary course of
business operating and entity maintenance and regulatory (and, if applicable,
wind-down and liquidation) costs and expenses in an aggregate amount not to
exceed $500,000 in any fiscal year, and other amounts approved in advance in
writing by Agent;

(xi)    joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the nonexclusive licensing of technology, the
development of technology or the providing of technical support; provided that
any cash Investments by Borrower do not exceed $250,000 in the aggregate in any
fiscal year;

(xii)   Permitted Acquisitions;

(xiii)  Borrower’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, any Permitted Bond Hedge
Transactions and Permitted Warrant Transactions in accordance with their terms;

(xiv)  Hedge Agreements constituting Permitted Indebtedness pursuant to clause
(vii) thereof; and

(xv)   additional Investments that do not exceed $250,000 in the aggregate in
any fiscal year.

“Permitted Liens” means:

(i)      Liens in favor of Agent or the Lenders;

(ii)     Liens existing on the Closing Date which are disclosed in Schedule 1C;

(iii)    Liens for taxes, fees, assessments or other governmental charges or
levies, either not yet delinquent or being contested in good faith by
appropriate proceedings



15

--------------------------------------------------------------------------------

diligently conducted; provided, that Borrower maintains adequate reserves
therefor on Borrower’s Books in accordance with GAAP;

(iv)    Liens securing claims or demands of materialmen, artisans, mechanics,
carriers, warehousemen, landlords and other like Persons arising in the ordinary
course of Borrower’s business and imposed without action of such parties;
provided, that the payment thereof is not yet delinquent or remain payable
without penalty, or that are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(v)     Liens arising from judgments, decrees or attachments in circumstances
which do not constitute an Event of Default hereunder;

(vi)    the following Liens, to the extent made in the ordinary course of
business:  deposits and pledges under worker’s compensation, unemployment
insurance, social security and other similar laws, or to secure the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure indemnity, performance or other similar bonds for the performance
of bids, tenders or contracts (other than for the repayment of borrowed money)
or to secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

(vii)   Liens on Equipment or software or other intellectual property
constituting purchase money Liens and Liens in connection with capital leases
securing Indebtedness permitted in clause (iii) of “Permitted Indebtedness”;

(viii)  Liens incurred in connection with Subordinated Indebtedness;

(ix)    leasehold interests in leases or subleases and licenses and sublicenses
granted in the ordinary course of business and not interfering in any material
respect with the business of the licensor;

(x)     Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of custom duties that are promptly paid on or before the
date they become due;

(xi)    Liens on insurance proceeds securing the payment of financed insurance
premiums that are promptly paid on or before the date they become due (provided
that such Liens extend only to such insurance proceeds and not to any other
property or assets);

(xii)   statutory and common law rights of set-off and other similar rights as
to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms;

(xiii)  easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business so
long as they do not materially impair the value or marketability of the related
property;



16

--------------------------------------------------------------------------------

(xiv)  (A) Without duplication of any Indebtedness incurred pursuant to clause
(vii) of the definition of Permitted Indebtedness, Liens on Cash securing
obligations permitted under clause (vii) of the definition of Permitted
Indebtedness, and (B) security deposits in connection with real property leases,
the combination of (A) and (B) in an aggregate amount not to exceed $3,000,000
at any time;

(xv)   Liens solely on any Cash earnest money deposits made by Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement that constitutes a Permitted Acquisition in an aggregate amount not to
exceed five percent (5%) of the aggregate purchase consideration paid in
connection thereto;

(xvi)  Liens solely on the royalty interests purchased pursuant to a Permitted
Royalty Transaction and proceeds thereon; provided that no Liens shall be
granted with respect to any Intellectual Property of Borrower or its
Subsidiaries;

(xvii)  Licenses that qualify as Permitted Transfers; and

(xviii) Liens incurred in connection with the extension, renewal or refinancing
of the Indebtedness secured by Liens of the type described in clauses (i)
through (xvii) above; provided, that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness being extended, renewed or refinanced (as
may have been reduced by any payment thereon) does not increase.

“Permitted Royalty Transaction” means any synthetic royalty participations (and
not royalty purchases or buyouts) with respect to any of AXS-05, AXS-07, and/or
AXS-12 whereby Borrower receives upfront unrestricted (including, not subject to
any redemption, clawback, escrow or similar encumbrance or restriction) net cash
proceeds of at least $75,000,000 in exchange for rights to participation
payments based on net sales of AXS-05, AXS-07, and/or AXS-12 in an amount not to
exceed 4.0% of net sales, and on terms (including without limitation, that any
security granted in connection with such Permitted Royalty Transaction is
limited solely to the respective Intellectual Property being financed by such
facility) and with a purchaser satisfactory to Agent.

“Permitted Transfers” means:

(i)      sales of Inventory in the ordinary course of business,

(ii)     (A) licenses and similar arrangements for the use of Intellectual
Property in the ordinary course of business that could not result in a legal
transfer of title of the licensed property that are non-exclusive or may be
exclusive in respects other than territory or may be exclusive as to territory
but only as to discreet geographical areas outside of the United States of
America in the ordinary course; and (B) the abandonment, permitted lapse,
cancellation, termination and/or cessation of any immaterial Company IP that is,
in the reasonable judgment of the Borrower, no longer economically practicable,
commercially desirable to maintain or useful, in each case, in the conduct of
business of the Borrower and its Subsidiaries taken as a whole,



17

--------------------------------------------------------------------------------

(iii)    dispositions of worn-out, obsolete or surplus Equipment at fair market
value in the ordinary course of business,

(iv)    to the extent constituting Transfers, Permitted Liens and Permitted
Investments,

(v)     Permitted Royalty Transactions,

(vi)    the disposition of any Permitted Convertible Debt, any Hedge Agreement
or in connection with any Permitted Bond Hedge Transaction or Permitted Warrant
Transaction, in each case as permitted hereunder,

(vii)   the use or transfer of Cash in a manner that is not prohibited by the
terms of this Agreement or the other Loan Documents and in the ordinary course
of business,

(viii)  transfers by and among the Borrower and any of its Subsidiaries (other
than Permitted Investments); provided that (a)(x) such transfers are in the
ordinary course of business and (y) with respect to any transfers to an Excluded
Subsidiary, such transfers do not involve any transfer of any Intellectual
Property and are in an aggregate amount not to exceed $500,000 in any fiscal
year or (b) such Subsidiary has entered into a Joinder Agreement and such other
documents as shall reasonably be required by Agent, and

(ix)    other transfers of assets having a fair market value of not more than
$500,000 in the aggregate in any fiscal year.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) relating to Common
Stock (or other securities or property following a merger event or other change
of the Common Stock) and/or cash (in an amount determined by reference to the
price of such Common Stock) sold by Borrower substantially concurrently with any
purchase by Borrower of a related Permitted Bond Hedge Transaction and as may be
amended in accordance with its terms; provided that (x) that the terms,
conditions and covenants of each such call option transaction are customary for
agreements of such type, as determined in good faith by the board of directors
of the Borrower or a committee thereof and (y) such call option transaction
would be classified as an equity instrument in accordance with GAAP.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
between Borrower and Agent, as the same may from time to time be amended,
restated, modified or otherwise supplemented.

“Public Health Laws” means all Requirements of Law relating to the procurement,
development, clinical and non-clinical evaluation, product approval or
licensure, manufacture, production, analysis, distribution, dispensing,
importation, exportation, use, handling, quality,



18

--------------------------------------------------------------------------------

sale, labeling, promotion, clinical trial registration or post market
requirements of any drug, biologic or other product (including, without
limitation, any ingredient or component of the foregoing products) subject to
regulation under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301 et
seq.) and the Public Health Service Act (42 U.S.C. § 201 et seq.), including
without limitation the regulations promulgated by the FDA at Title 21 of the
Code of Federal Regulations and all applicable regulations promulgated by the
National Institutes of Health (“NIH”) and codified at Title 42 of the Code of
Federal Regulations, and guidance, compliance, guides, and other policies issued
by the FDA, the NIH and other comparable governmental authorities.

“Qualified Cash” means the amount of Borrower’s Cash held in accounts subject to
an Account Control Agreement in favor of Agent.

“Qualified Cash A/P Amount” means the amount of Borrower’s accounts payable
under GAAP not paid after the 180th day following the invoice for such account
payable.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Redemption Conditions” means, with respect to any payment of cash in respect of
the principal amount of any Permitted Convertible Debt, satisfaction of each of
the following events: (a) no Default or Event of Default shall exist or result
therefrom, and (b) both immediately before and at all times after such
redemption, Borrower’s Qualified Cash shall be no less than 150% of the
outstanding principal amount of the Secured Obligations plus the Qualified Cash
A/P Amount.

“Register” has the meaning specified in Section 11.7.

“Registrations” shall mean authorizations, approvals, licenses, permits,
certificates, registrations, listings, certificates, or exemptions of or issued
by any governmental authority (including marketing approvals, investigational
new drug applications, product recertifications, drug manufacturing
establishment registration and product listing, pricing and reimbursement
approvals, labeling approvals or their foreign equivalent) that are required for
the research, development, manufacture, commercialization, distribution,
marketing, storage, transportation, pricing, governmental authority
reimbursement, use and sale of Borrower Products.

“Regulatory Action” means an administrative or regulatory enforcement action,
proceeding or investigation, warning letter, untitled letter, Form 483 or
similar inspectional observations, other notice of violation letter, recall,
seizure, Section 305 notice or other similar written communication, or consent
decree, issued or required by the FDA or under the Public Health Laws, the NIH
or a comparable governmental authority in any other regulatory jurisdiction.

“Required Lenders” means at any time, the holders of more than 50% of the sum of
the aggregate unpaid principal amount of the Term Loans then outstanding.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws,



19

--------------------------------------------------------------------------------

statutes, codes, treaties, standards, rules and regulations, guidelines,
ordinances, orders, judgments, writs, injunctions, decrees (including
administrative or judicial precedents or authorities) and the interpretation or
administration thereof by, and other determinations, directives, requirements or
requests of, any governmental authority, in each case that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

“Restricted License” means any Material Agreement with respect to which Borrower
is the licensee (other than over-the-counter software and software that is
commercially available to the public) (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
Material Agreement or any other property, or (b) for which a default under or
termination of could reasonably be expected to interfere in any material respect
with the Agent’s right to sell any Collateral.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“Second Interest Only Extension Conditions” shall mean satisfaction of each of
the following events: (a) no default or Event of Default shall have occurred and
be continuing; (b) the AXS-05 Milestone has been achieved; and (c) the AXS-07
Milestone has been achieved on or prior to October 31, 2023.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrant), including any obligation to pay any
amount now owing or later arising.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion and subject to a subordination agreement in form and substance
satisfactory to Agent in its sole discretion.

“Subsequent Financing” means the closing of any equity financing which becomes
effective after the Closing Date in which Borrower receives net cash proceeds in
excess of $25,000,000 from the sale and issuance of its Equity Interests for
Cash primarily for capital raising purposes and that is broadly marketed to
multiple investors, which shall not include any Permitted



20

--------------------------------------------------------------------------------

Convertible Debt offering (or any Permitted Bond Hedge Transaction or Permitted
Warrant Transaction) or any issuance or sale by Borrower of its Equity Interests
(i) pursuant to benefit plans or arrangements, including under Borrower’s equity
incentive plans (whether currently in effect or adopted by Borrower after the
Closing Date) or otherwise as equity compensation, (ii) as dividends or
distributions or upon stock splits, recapitalizations or similar transactions,
(iii) pursuant to a merger, consolidation, acquisition, strategic alliance or
similar business combination or acquisition, (iv) to banks, funds, equipment or
real property lessors or other financial institutions pursuant to
a non-convertible debt financing, equipment lease, loan or credit arrangement or
commercial leasing transaction entered into for primarily non-equity financing
purposes, (v) in connection with strategic transactions, including (A) joint
ventures, manufacturing, marketing, OEM, sponsored research, collaboration or
distribution arrangements or (B) technology transfer or development
arrangements, (vi) securities issued or issuable to suppliers or third party
service providers in connection with the provision of goods or services, (vii)
in an at-the-market (ATM) offering, and (viii) securities issued in connection
with options, warrants, convertible securities or other arrangement in existence
on the Closing Date or issued in transactions excluded from the definition of
Subsequent Financing pursuant to clause (i) through (vii)
above; provided, however, that, if Borrower or its agents attempts to
“wall-cross” the Lender or its assignee or nominee in conjunction with any
Subsequent Financing and the Lender or its assignee or nominee declines to be
“wall-crossed,” then the issuance and sale of such equity securities shall not
be considered a Subsequent Financing hereunder.

“Subsidiary” means an entity, whether a corporation, partnership, limited
liability company, joint venture or otherwise, in which Borrower owns or
controls 50% or more of the outstanding voting securities, including each entity
listed on Schedule 1 hereto.

“T3M Net Product Revenue” means Borrower’s net product revenue (as determined in
accordance with GAAP) solely from the sale of AXS-05 and AXS-07 (which may
include royalty, profit sharing, or sales-based milestone revenue recognized in
accordance with GAAP, but which shall not include any upfront or non-sales-based
milestone payments under business development or licensing transactions),
measured on a trailing three-month basis as of the date of the most recently
delivered monthly financial statement in accordance with Section 7.1(a). For the
avoidance of doubt, net product revenue shall not include any of the following
to the extent not recognizable as revenue in accordance with GAAP (i) trade,
quantity and cash discounts allowed by Borrower, (ii) discounts, refunds,
rebates, charge backs, retroactive price adjustment and any other allowances
which effectively reduce net selling price, (iii) product returns and
allowances, (iv) allowances for shipping or other distribution expenses, (iv)
set-offs and counterclaims, and (v) any other similar and customary deductions
that are typically deducted from gross revenue and not included in net revenue
in accordance with GAAP.

“T6M Net Product Revenue” means Borrower’s net product revenue (as determined in
accordance with GAAP) solely from the sale of AXS-05 and AXS-07 (which may
include royalty, profit sharing, or sales-based milestone revenue recognized in
accordance with GAAP, but which shall not include any upfront or non-sales-based
milestone payments under business development or licensing transactions),
measured on a trailing six-month basis as of the date of the most recently
quarterly financial statement filed with its most recent 10-Q filing. For the
avoidance of doubt, net product revenue shall not include any of the following
to the extent not recognizable



21

--------------------------------------------------------------------------------

as revenue in accordance with GAAP (i) trade, quantity and cash discounts
allowed by Borrower, (ii) discounts, refunds, rebates, charge backs, retroactive
price adjustment and any other allowances which effectively reduce net selling
price, (iii) product returns and allowances, (iv) allowances for shipping or
other distribution expenses, (iv) set-offs and counterclaims, and (v) any other
similar and customary deductions that are typically deducted from gross revenue
and not included in net revenue in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.

“Term Loan Advance” means each Tranche 1 Advance, Tranche 2 Advance, Tranche 3
Advance, Tranche 4 Advance, Tranche 5 Advance and any other Term Loan funds
advanced under this Agreement.

“Term Loan Cash Interest Rate” means for any day a per annum rate of interest
equal to the greater of either (i) the prime rate as reported in The Wall Street
Journal plus 5.90%, and (ii) 9.15%; provided that the Term Loan Cash Interest
Rate may be reduced from time to time in accordance with Section 2.2(c)(iii).

“Term Loan PIK Interest Rate” means, for any day, a per annum rate of interest
equal to (a) during any PIK Deferral Period, the Cash Interest Reduction Amount,
multiplied by 1.15, and (b) otherwise, 0.00%.

“Term Loan Maturity Date” means October 1, 2025; provided that if such day is
not a Business Day, the Term Loan Maturity Date shall be the immediately
preceding Business Day.

“Third Interest Only Extension Conditions” shall mean satisfaction of each of
the following events: (a) no default or Event of Default shall have occurred and
be continuing; and (b) at least one Tranche 4 Advance has been made on or prior
to April 30, 2024.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“Tranche 1A Commitment” means as to any Lender, the obligation of such Lender,
if any, to make a Term Loan Advance to Borrowers in a principal amount not to
exceed the amount



22

--------------------------------------------------------------------------------

set forth under the heading “Tranche 1A Term Commitment” opposite such Lender’s
name on Schedule 1.1.

“Tranche 1B Commitment” means as to any Lender, the obligation of such Lender,
if any, to make a Term Loan Advance to Borrowers in a principal amount not to
exceed the amount set forth under the heading “Tranche 1B Term Commitment”
opposite such Lender’s name on Schedule 1.1.

“Tranche 2 Facility Charge” means three-quarter percent (0.75%) of the Tranche 2
Advances funded, which is payable to the Lenders in accordance with Section
4.2(d).

“Tranche 3 Facility Charge” means three-quarter percent (0.75%) of the Tranche 3
Advances funded, which is payable to the Lenders in accordance with Section
4.2(e).

“Tranche 4 Draw Conditions” means (i) Borrower’s achievement of the AXS-05
Milestone or the AXS-07 Milestone and (ii) both before and after giving effect
to any such Tranche 4 Advance, (a) the Net Product Revenue Ratio shall be no
greater than 2.75:1.00 and (b) no Default or Event of Default shall have
occurred and be continuing.

“Tranche 4 Facility Charge” means one percent (1.00%) of the Tranche 4 Advances
funded, which is payable to the Lenders in accordance with Section 4.2(f).

“Tranche 5 Facility Charge” means one percent (1.00%) of the Tranche 5 Advances
funded, which is payable to the Lenders in accordance with Section 4.2(g).

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Warrant” means any warrant entered into in connection with the Loan, as may be
amended, restated or modified from time to time.

1.2          The following terms are defined in the Sections or subsections
referenced opposite such terms:



Defined Term

Section

Agent

Preamble

Assignee

11.14

Borrower

Preamble





23

--------------------------------------------------------------------------------

Cash Interest Reduction Amount

2.2(c)(iii)

Claims

11.11

Collateral

3.1

Confidential Information

11.13

Current Company IP

5.10(a)

End of Term Charge

2.6

Event of Default

9

Financial Statements

7.1

Indemnified Person

6.3

Lenders

Preamble

Liabilities

6.3

Maximum Rate

2.3

Open Source License

5.10(p)

Participant Register

11.8

PIK Deferral Period

2.2(c)(iii)

Prepayment Charge

2.5

Publicity Materials

11.19

Register

11.7

Rights to Payment

3.1

Specified Disputes

5.10(g)

Term Loan PIK Interest

2.2(c)(ii)

Third Party IP

5.10(i)

Tranche 1A Advance

2.2(a)(i)

Tranche 1B Advance

2.2(a)(ii)

Tranche 1 Advance

2.2(a)(ii)

Tranche 2 Advance

2.2(a)(iii)

Tranche 3 Advance

2.2(a)(iv)

Tranche 4 Advance

2.2(a)(v)

Tranche 5 Advance

2.2(a)(vi)



1.3          Unless otherwise specified, all references in this Agreement or any
Annex or Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or
“Schedule” shall refer to the corresponding Section, subsection, Exhibit, Annex,
or Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied; provided that if at any time any change in GAAP would
affect the computation of any financial covenant or ratio or requirement set
forth in any Loan Document, and either Borrower or Agent shall so request,
Borrower, Agent and the Lenders shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of



24

--------------------------------------------------------------------------------

such change in GAAP; provided, further, that, until so amended, (a) such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such change therein and (b) Borrower shall provide Agent financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio
covenant or requirement made before and after giving effect to such change in
GAAP.  Notwithstanding the foregoing, any obligations of a Person that are or
would have been treated as operating leases for purposes of GAAP prior to the
issuance by the Financial Accounting Standards Board on February 25, 2016 of an
Accounting Standards Update (the “ASU”) shall continue to be accounted for as
operating leases for purposes of all financial definitions, calculations and
covenants for purpose of this Agreement (whether or not such operating lease
obligations were in effect on such date) notwithstanding the fact that such
obligations are required in accordance with the ASU (on a prospective or
retroactive basis or otherwise) to be treated as capitalized lease obligations
in accordance with GAAP (other than for purposes of the delivery of financial
statements prepared in accordance with GAAP). Unless otherwise defined herein or
in the other Loan Documents, terms that are used herein or in the other Loan
Documents and defined in the UCC shall have the meanings given to them in the
UCC.  For all purposes under the Loan Documents, in connection with any division
or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.



1.4          Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof. For the
avoidance of doubt, and without limitation of the foregoing, Permitted
Convertible Debt shall at all times be valued at the full stated principal
amount thereof and shall not include any reduction or appreciation in value of
the shares deliverable upon conversion thereof.

SECTION 2. THE LOAN

2.1         [Reserved]

2.2         Term Loan.

(a)        Advances.

(i)           Subject to the terms and conditions of this Agreement, the Lenders
will severally (and not jointly) make in an amount not to exceed their
respective Tranche 1A Commitments, and Borrower agrees to draw, a Term Loan
Advance of



25

--------------------------------------------------------------------------------

Fifty Million Dollars ($50,000,000) on the Closing Date (the “Tranche 1A
Advance”).

(ii)          Subject to the terms and conditions of this Agreement, beginning
on the Closing Date and continuing through September 15, 2021, Borrower may
request and the Lenders will severally (and not jointly) make, in an amount not
to exceed their respective Tranche 1B Commitments, additional Term Loan Advances
in an aggregate principal amount of up to Ten Million Dollars ($10,000,000), in
minimum increments of Five Million Dollars ($5,000,000) (each, a “Tranche 1B
Advance” and together with the Tranche 1A Advance, each a “Tranche 1 Advance”),
other than the last Term Loan Advance under the Tranche 1B Commitment which may
be less than Five Million Dollars ($5,000,000).

(iii)         Subject to the terms and conditions of this Agreement, beginning
on the AXS-05 Milestone Date and continuing through the earlier of (x) 181 days
following the AXS-05 Milestone Date and (y) June 30, 2022, Borrower may request
and the Lenders shall severally (and not jointly) make additional Term Loan
Advances in an aggregate principal amount of up to Thirty-Five Million Dollars
($35,000,000), in minimum increments of Five Million Dollars ($5,000,000) (each,
a “Tranche 2 Advance”).



(iv)         Subject to the terms and conditions of this Agreement, beginning on
the AXS-07 Milestone Date and continuing through the earlier of (x) 181 days
following the AXS-07 Milestone Date and (y) June 30, 2022, Borrower may request
and the Lenders shall severally (and not jointly) make additional Term Loan
Advances in an aggregate principal amount of up to Twenty Million Dollars
($20,000,000), in minimum increments of Five Million Dollars ($5,000,000) (each,
a “Tranche 3 Advance”).

(v)          Subject to the terms and conditions of this Agreement, and subject
to the satisfaction of Tranche 4 Draw Conditions, beginning on January 1, 2022
and continuing through March 31, 2023, Borrower may request additional Term Loan
Advances in an aggregate principal amount of up to Sixty Million Dollars
($60,000,000), in minimum increments of Ten Million Dollars ($10,000,000) (each,
a “Tranche 4 Advance”).

(vi)         Subject to the terms and conditions of this Agreement, and
conditioned on approval by the Lenders’ investment committee in its sole and
unfettered discretion, on or before December 31, 2023, Borrower may request
additional Term Loan Advances in an aggregate principal amount of up to Fifty
Million Dollars ($50,000,000), in minimum increments of Ten Million Dollars
($10,000,000) (each, a “Tranche 5 Advance”).

(vii)        The aggregate outstanding Term Loan Advances may be up to the
Maximum Term Loan Amount plus, for the avoidance of doubt, any amount equal to
the Term Loan PIK Interest added to principal pursuant to Section 2.2(c)(ii).



26

--------------------------------------------------------------------------------

(b)        Advance Request.  To obtain a Term Loan Advance, Borrower shall
complete, sign and deliver an Advance Request (at least one (1) Business Day
before the Closing Date and at least five (5) Business Days before each Advance
Date other than the Closing Date) to Agent.  The Lenders shall fund the Term
Loan Advance in the manner requested by the Advance Request provided that each
of the conditions precedent to such Term Loan Advance is satisfied as of the
requested Advance Date.

(c)        Interest.

(i)           Term Loan Cash Interest Rate.  The principal balance (including,
for the avoidance of doubt, any payment-in-kind interest added to principal
pursuant to Section 2.2(c)(ii)) of each Term Loan Advance shall bear interest
thereon from such Advance Date (or from the date such amount equal to the Term
Loan PIK Interest is added to the principal) at the Term Loan Cash Interest Rate
(as may be reduced for a given period in an amount equal to the applicable Cash
Interest Reduction Amount pursuant to Section 2.2(c)(iii)) based on a year
consisting of 360 days, with interest computed daily based on the actual number
of days elapsed. The Term Loan Cash Interest Rate will float and change on the
day the prime rate changes from time to time.



(ii)          Term Loan PIK Interest Rate.  In addition to interest accrued
pursuant to the Term Loan Cash Interest Rate, the principal balance of each Term
Loan Advance shall bear interest thereon during a PIK Deferral Period, if any,
at the Term Loan PIK Interest Rate based on a year consisting of 360 days, with
interest computed daily based on the actual number of days elapsed (the “Term
Loan PIK Interest”), which amount shall be added to the outstanding principal
balance on each Interest Payment Date during a PIK Deferral Period and so
capitalized so as to increase the outstanding principal balance of such Term
Loan Advance on each such Interest Payment Date for such Advance, which
principal amount shall accrue interest payable as provided in Section 2.2(c)(i)
and which accrued and unpaid amount shall be payable when the principal amount
of the applicable Advance is payable in accordance with Section 2.2(d).

(iii)         Borrower may elect, by prior written notice to Agent either: (a)
prior to an Advance Date, or (b) at least five (5) Business Days prior to the
first Business Day of a fiscal quarter (or such shorter period as Agent may
allow in its sole discretion), to reduce the then effective per annum Term Loan
Cash Interest Rate applicable to the Term Loan Advances, by up to 1.00% per
annum (the amount of such reduction, the “Cash Interest Reduction Amount”) for a
period specified in such notice; provided that such period shall begin on the
first Business Day of the next fiscal quarter and shall end on the last day of
such next fiscal quarter or any subsequent fiscal quarter thereafter (the “PIK
Deferral Period”); provided that after the expiration of any PIK Deferral
Period, the reduction to the Term Loan Cash Interest Rate by an amount equal to
the Cash Interest Reduction Amount shall cease to apply concurrent with the
termination of accrual of interest at the Term Loan PIK Interest Rate. If during
a PIK Deferral Period, Borrower desires to terminate such



27

--------------------------------------------------------------------------------

PIK Deferral Period prior to the previously requested end date of the PIK
Deferral Period, Borrower may by written notice to Agent at least five (5)
Business Days prior to the previously scheduled end date of such PIK Deferral
Period (or such shorter period as Agent may allow in its sole discretion), elect
an earlier end date (which must be the last day of a fiscal quarter that is no
earlier than the last day of the fiscal quarter after the commencement of such
PIK Deferral Period, unless Agent allows a shorter period in its sole
discretion).  If during a PIK Deferral Period, Borrower desires to change the
Cash Interest Reduction Amount, Borrower may by written notice to Agent at least
five (5) Business Days prior to the first Business Day of the fiscal quarter
when such change is to take effect (or such shorter period as Agent may allow in
its sole discretion), elect a different Cash Interest Reduction Amount; provided
that the Cash Interest Reduction Amount shall not be changed more frequently
than once during any fiscal quarter.

(d)          Payment.  Borrower will pay interest on each Term Loan Advance on
the first Business Day of each month, beginning the month after the Advance Date
(each an “Interest Payment Date”).  Borrower shall repay the aggregate Term Loan
principal balance that is outstanding on the day immediately preceding the
Amortization Date, in equal monthly installments of principal and interest
(mortgage style) beginning on the Amortization Date and continuing on the first
Business Day of each month thereafter until the Secured Obligations (other than
any inchoate indemnity obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement) are repaid; provided,
that if the Term Loan Cash Interest Rate is adjusted in accordance with its
terms, or a PIK Deferral Period becomes effective, the amount of each subsequent
monthly installment shall be recalculated so that the remaining payments shall
be equal monthly installments of principal and interest beginning on the first
Business Day of the month following such recalculation and continuing on the
first Business Day of each month thereafter until the Secured Obligations (other
than any inchoate indemnity obligations and any other obligations which, by
their terms, are to survive the termination of this Agreement) are repaid in
full. The entire Term Loan principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on the Term Loan Maturity Date.  Borrower
shall make all payments under this Agreement without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  If a payment hereunder
becomes due and payable on a day that is not a Business Day, the due date
thereof shall be the immediately preceding Business Day.  The Lenders will
initiate debit entries to the Borrower’s account as authorized on the ACH
Authorization (i) on each payment date of all periodic obligations payable to
the Lenders under each Term Loan Advance and (ii) reasonable, documented,
out-of-pocket legal fees and costs incurred by Agent or the Lenders in
connection with Section 11.12 of this Agreement; provided that, with respect to
clause (i) above, in the event that the Lenders or Agent informs Borrower that
the Lenders will not initiate a debit entry to Borrower’s account for a certain
amount of the periodic obligations due on a specific payment date, Borrower
shall pay to the Lenders such amount of periodic obligations in full in
immediately available funds on such payment date; provided, further, that, with
respect to clause (i) above, if the Lenders or Agent informs Borrower that the
Lenders will not initiate a debit entry as described above later than the date
that is three (3) Business Days prior to such payment date, Borrower shall pay
to the



28

--------------------------------------------------------------------------------

Lenders such amount of periodic obligations in full in immediately available
funds on the date that is three (3) Business Days after the date on which the
Lenders or Agent notifies Borrower of such; provided, further, that, with
respect to clause (ii) above, in the event that the Lenders or Agent informs
Borrower that the Lenders will not initiate a debit entry to Borrower’s account
for certain amount of such reasonable, documented out-of-pocket legal fees and
costs incurred by Agent or the Lenders, Borrower shall pay to the Lenders such
amount in full in immediately available funds within three (3) Business Days.



2.3          Maximum Interest.  Notwithstanding any provision in this Agreement
or any other Loan Document, it is the parties’ intent not to contract for,
charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”).  If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to the Lenders an amount of interest in excess
of the amount that would have been payable if all of the Secured Obligations had
at all times borne interest at the Maximum Rate, then such excess interest
actually paid by Borrower shall be applied as follows:  first, to the payment of
the Secured Obligations consisting of the outstanding principal; second, after
all principal is repaid, to the payment of the Lenders’ accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.

2.4          Default Interest.  In the event any payment is not paid on the
scheduled payment date  (or promptly following resolution of an ACH Failure (and
in no event later than three (3) Business Days of the scheduled payment date);
provided that such late payment is due to an ACH Failure), an amount equal to
five percent (5%) of the past due amount shall be payable on demand. In
addition, upon the occurrence and during the continuation of an Event of Default
hereunder, all Secured Obligations, including principal, interest, compounded
interest, and professional fees, shall bear interest at a rate per annum equal
to the rate set forth in Section 2.2(c) plus five percent (5%) per annum.  In
the event any interest is not paid when due hereunder, delinquent interest shall
be added to principal and shall bear interest on interest, compounded at the
rate set forth in Section 2.2(c) or Section 2.4, as applicable.

2.5          Prepayment.  At its option, upon at least seven (7) Business Days
prior written notice to Agent (or such shorter notice period as agreed by Agent
in its sole discretion), Borrower may at any time and from time to time, prepay
all or a portion of the outstanding Advances by paying the entire principal
balance, or such portion thereof in minimum increments of Five Million Dollars
($5,000,000), all accrued and unpaid interest thereon, together with a
prepayment charge equal to the following percentage of the Advance amount being
prepaid: with respect to each Advance (which Advance amount shall include, for
the avoidance of doubt, any payment-in-kind interest that has been added to the
principal balance of such Advance pursuant to Section 2.2(c)(ii)), if such
Advance amounts are prepaid in any of the first twelve (12) months following the
Closing Date, 2.0%; on or after the date that is twelve (12) months following
the Closing Date but prior to twenty four (24) months following the Closing
Date, 1.5%; and on or after the date that is twenty four (24) months



29

--------------------------------------------------------------------------------

following the Closing Date but prior to thirty six (36) months following the
Closing Date, 1.0% (each, a “Prepayment Charge”). If at any time Borrower elects
to make a prepayment, and at such time, there are outstanding Advances under
multiple Tranches, the Prepayment Charge shall be determined by applying the
amount of such prepayment in the following order: first, to the outstanding
principal amount (and accrued but unpaid interest thereon) of Advances
outstanding under the Tranche with the latest initial funding date; second, to
the outstanding principal amount (and accrued but unpaid interest thereon) of
Advances outstanding under the Tranche with the next latest initial funding date
and so on until the entire principal balance of all Advances made hereunder (and
all accrued but unpaid interest thereon) is paid in full. Borrower agrees that
the Prepayment Charge is a reasonable calculation of the Lenders’ lost profits
in view of the difficulties and impracticality of determining actual damages
resulting from an early repayment of the Advances.  Borrower shall prepay the
outstanding amount of all principal and accrued interest through the prepayment
date and the Prepayment Charge, if any, upon the occurrence of a Change in
Control or any other prepayment hereunder. Notwithstanding the foregoing, Agent
and the Lenders agree to waive the Prepayment Charge if Agent and the Lenders
(in their sole and absolute discretion) agree in writing to refinance the
Advances prior to the Term Loan Maturity Date. Any amounts paid under this
Section shall be applied by Agent to the then unpaid amount of any Secured
Obligations (including principal and interest) in such order and priority as
Agent may choose in its sole discretion.  For the avoidance of doubt, if a
payment hereunder becomes due and payable on a day that is not a Business Day,
the due date thereof shall be the immediately preceding Business Day.
 Notwithstanding anything to the contrary contained in this Agreement, so long
as Borrower provided notice to the Agent no less than seven (7) Business Days
prior to the proposed prepayment date, Borrower may rescind any notice of
prepayment if such prepayment would have resulted from a refinancing of all or a
portion of the Term Loan Advances, which refinancing shall not be consummated or
shall otherwise be delayed.



2.6          End of Term Charge.

(a)         On any date that Borrower partially prepays the outstanding Secured
Obligations pursuant to Section 2.5, Borrower shall pay the Lenders a charge of
4.85% of the principal amount of such Term Loan Advances being prepaid (without
giving effect to any capitalization of paid-in-kind interest for purposes of
this calculation).

(b)         On the earliest to occur of (i) the Term Loan Maturity Date, (ii)
the date that Borrower prepays the outstanding Secured Obligations (other than
any inchoate indemnity obligations and any other obligations which, by their
terms, are to survive the termination of this Agreement) in full, or (iii) the
date that the Secured Obligations become due and payable in full (other than
regularly scheduled interest and amortization payments), Borrower shall pay the
Lenders a charge equal to (x) the greater of (A) Two Million Nine Hundred and
Ten Thousand Dollars ($2,910,000) and (B) 4.85% of the aggregate amount of all
Term Loan Advances funded minus (y) the aggregate amount of payments made
pursuant to Section 2.6(a) (collectively with any charge made pursuant to
Section 2.6(a), the “End of Term Charge”).



30

--------------------------------------------------------------------------------

(c)         Notwithstanding the required payment date of such End of Term
Charge, the applicable pro rata portion of the End of Term Charge shall be
deemed earned by the Lenders as of each date a Term Loan Advance is made.  For
the avoidance of doubt, if a payment hereunder becomes due and payable on a day
that is not a Business Day, the due date thereof shall be the immediately
preceding Business Day.

2.7          Pro Rata Treatment.  Each payment (including prepayment) on account
of any fee and any reduction of the Term Loans shall be made pro rata according
to the Term Commitments of the relevant Lender.

2.8          Taxes; Increased Costs.  The Borrower, the Agent and the Lenders
each hereby agree to the terms and conditions set forth on Addendum 1 attached
hereto.

2.9          Treatment of Prepayment Charge and End of Term Charge.  Borrower
agrees that any Prepayment Charge and any End of Term Charge payable shall be
presumed to be the liquidated damages sustained by each Lender as the result of
the early termination, and Borrower agrees that it is reasonable under the
circumstances currently existing and existing as of the Closing Date.  The
Prepayment Charge and the End of Term Charge shall also be payable in the event
the Secured Obligations (and/or this Agreement) are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure, or by any other means.  Borrower expressly waives (to the fullest
extent it may lawfully do so) the provisions of any present or future statute or
law that prohibits or may prohibit the collection of the foregoing Prepayment
Charge and End of Term Charge in connection with any such acceleration.
 Borrower agrees (to the fullest extent that each may lawfully do so): (a) each
of the Prepayment Charge and the End of Term Charge is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel; (b) each of the Prepayment Charge and the End of
Term Charge shall be payable notwithstanding the then prevailing market rates at
the time payment is made; (c) there has been a course of conduct between the
Lenders and Borrower giving specific consideration in this transaction for such
agreement to pay the Prepayment Charge and the End of Term Charge as a charge
(and not interest) in the event of prepayment or acceleration; (d) Borrower
shall be estopped from claiming differently than as agreed to in this paragraph.
 Borrower expressly acknowledges that their agreement to pay each of the
Prepayment Charge and the End of Term Charge to the Lenders as herein described
was on the Closing Date and continues to be a material inducement to the Lenders
to provide the Term Loans.

SECTION 3. SECURITY INTEREST

3.1          As security for the prompt and complete payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Borrower
grants to Agent a security interest in all of Borrower’s right, title, and
interest in, to and under all of Borrower’s personal property and other assets
including without limitation the following (except as set forth herein) whether
now owned or hereafter acquired (collectively, the “Collateral”):  (a)
Receivables; (b) Equipment; (c) Fixtures; (d) General Intangibles; (e)
Inventory; (f) Investment Property; (g) Deposit Accounts; (h) Cash; (i) Goods;
(j) the Antecip License Agreement and all proceeds thereof; and all other
tangible and intangible



31

--------------------------------------------------------------------------------

personal property of Borrower whether now or hereafter owned or existing,
leased, consigned by or to, or acquired by, Borrower and wherever located, and
any of Borrower’s property in the possession or under the control of Agent; and,
to the extent not otherwise included, all Proceeds of each of the foregoing and
all accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing.

3.2          Notwithstanding the broad grant of the security interest set forth
in Section 3.1, above, the Collateral shall not include (collectively, the
“Excluded Property”) (a) any “intent to use” trademarks at all times prior to
the first use thereof, whether by the actual use thereof in commerce, the
recording of a statement of use with the United States Patent and Trademark
Office or otherwise, provided, that upon submission and acceptance by the United
States Patent and Trademark Office of an amendment to allege use of an
intent-to-use trademark application pursuant to 15 U.S.C. Section 1060(a) (or
any successor provision) such intent-to-use application shall constitute
Collateral, (b) non-assignable property, licenses or contracts, which by their
terms require the consent of the licensor thereof or another party (but only to
the extent such prohibition on transfer is enforceable under applicable law,
including, without limitation, Sections 9406, 9407 and 9408 of the UCC), (c) any
particular asset if the pledge thereof or the security interest therein is
prohibited or restricted by applicable law, rule or regulation (including any
requirement to obtain the consent of any governmental authority, regulatory
authority or third party), provided that the foregoing exclusion of this clause
(c) shall in no way be construed (1) to apply to the extent that any described
prohibition or restriction is unenforceable under Section 9406, 9407 or 9408 of
the UCC or other applicable law or (2) to apply to the extent that any consent
or waiver has been obtained, or is hereafter obtained, that would permit the
Agent’s security interest or Lien notwithstanding the prohibition or restriction
on the pledge of such asset, (d) any Excluded Accounts, including cash pledged
pursuant to Permitted Liens and any Deposit Account, securities account,
commodities account or other account to the extent solely and exclusively used
to hold any cash pledged as a Permitted Lien, and (e) Equipment and software
(and the products and proceeds thereof) subject to Permitted Liens of the type
described in clause (vii) of the definition of Permitted Liens, but only to the
extent and for so long as the agreements under which the equipment is financed
prohibit granting a security interest therein to Lender.

3.3            Upon termination of this Agreement and repayment if full of all
Secured Obligations (other than any inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement), all security interest in the Collateral granted under this Agreement
shall terminate and all rights on the Collateral shall revert to Borrower. Agent
shall execute such documents and take such other steps as are reasonably
necessary for Borrower to accomplish the foregoing, all at Borrower’s sole cost
and expense.

SECTION 4. CONDITIONS PRECEDENT TO LOAN

The obligations of the Lenders to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:



32

--------------------------------------------------------------------------------

4.1          Initial Advance.  On or prior to the Closing Date, Borrower shall
have delivered to Agent the following:

(a)          executed copies of the Loan Documents (other than the Warrant,
which shall be an original), Account Control Agreements, and all other documents
and instruments reasonably required by Agent to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Agent with respect to
all Collateral, in all cases in form and substance reasonably acceptable to
Agent;

(b)          a legal opinion of Borrower’s counsel in form and substance
reasonably acceptable to Agent,

(c)          certified copy of resolutions of Borrower’s board of directors
evidencing approval of (i) the Loan and other transactions evidenced by the Loan
Documents; and (ii) the Warrant and transactions evidenced thereby;

(d)          certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower;

(e)          a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified could have a Material
Adverse Effect;

(f)          payment of the Due Diligence Fee, Initial Facility Charge and
reimbursement of Agent’s and the Lenders’ current expenses reimbursable pursuant
to this Agreement, which amounts may be deducted from the initial Advance;

(g)         all certificates of insurance and copies of each insurance policy
required hereunder;

(h)         executed copy of the Antecip Direct Agreement; and

(i)          such other documents as Agent may reasonably request.

4.2          All Advances.  On each Advance Date:

(a)         Agent shall have received (i) an Advance Request for the relevant
Advance as required by Section 2.2(b), each duly executed by Borrower’s Chief
Executive Officer or Chief Financial Officer, and (ii) any other documents Agent
may reasonably request.

(b)         The representations and warranties set forth in this Agreement shall
be true and correct in all material respects on and as of the Advance Date with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c)         Borrower shall be in compliance with all the terms and provisions
set forth herein and in each other Loan Document on its part to be observed or
performed, and at



33

--------------------------------------------------------------------------------

the time of and immediately after such Advance no Event of Default shall have
occurred and be continuing.

(d)         with respect to any Tranche 2 Advance, the Borrower shall have paid
the Tranche 2 Facility Charge.

(e)         with respect to any Tranche 3 Advance, the Borrower shall have paid
the Tranche 3 Facility Charge.

(f)          with respect to any Tranche 4 Advance, the Borrower shall have paid
the Tranche 4 Facility Charge.

(g)         with respect to any Tranche 5 Advance, the Borrower shall have paid
the Tranche 5 Facility Charge.

(h)         Prior to the funding of any Tranche 4 Advance, Borrower shall
deliver to Agent a calculation detailing the Net Product Revenue Ratio and
demonstrating compliance with the Tranche 4 Draw Conditions in form and
substance reasonably acceptable to Agent.

(i)          Each Advance Request shall be deemed to constitute a representation
and warranty by Borrower on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.

4.3          No Default.  As of the Closing Date and each Advance Date, (i) no
fact or condition exists that could (or could, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or could reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

4.4          Post-Close Obligations. Notwithstanding any provision herein or in
any other Loan Document to the contrary, to the extent not actually delivered on
or prior to the Closing Date, Borrower shall deliver to Agent (or its designated
attorney or representative), within two (2) Business Days after the Closing
Date, an Account Control Agreement for Borrower’s accounts (other than Excluded
Accounts) maintained with Silicon Valley Bank.

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

5.1          Corporate Status.  Borrower is a corporation duly organized,
legally existing and in good standing under the laws of its state of
incorporation, and is duly qualified as a foreign corporation in all
jurisdictions in which the nature of its business or location of its properties
require such qualifications and where the failure to be qualified could
reasonably be expected to have a Material Adverse Effect.  Borrower’s present
name, former names (if any), locations, place of formation, tax identification
number, organizational identification



34

--------------------------------------------------------------------------------

number and other information are correctly set forth in Exhibit B, as may be
updated by Borrower in a written notice (including any Compliance Certificate)
provided to Agent after the Closing Date.

5.2          Collateral.  Borrower owns the Collateral, free of all Liens,
except for Permitted Liens.  Borrower has the power and authority to grant to
Agent a Lien in the Collateral as security for the Secured Obligations.

5.3          Consents.  Borrower’s execution, delivery and performance of this
Agreement and all other Loan Documents, and Borrower’s execution of the Warrant,
(i) have been duly authorized by all necessary corporate action of Borrower,
(ii) will not result in the creation or imposition of any Lien upon the
Collateral, other than Permitted Liens and the Liens created by this Agreement
and the other Loan Documents, (iii) do not violate any provisions of Borrower’s
Certificate or Articles of Incorporation (as applicable), bylaws, or any, law,
regulation, order, injunction, judgment, decree or writ to which Borrower is
subject and (iv) except as described on Schedule 5.3, do not violate any
material contract or agreement or require the consent or approval of any other
Person which has not already been obtained.  The individual or individuals
executing the Loan Documents and the Warrant are duly authorized to do so.

5.4          Material Adverse Effect.  No event that has had or could reasonably
be expected to have a Material Adverse Effect has occurred and is continuing.
Borrower is not aware of any event likely to occur that is reasonably expected
to result in a Material Adverse Effect.

5.5          Actions Before Governmental Authorities.  There are no actions,
suits or proceedings at law or in equity or by or before any governmental
authority now pending or, to the knowledge of Borrower, threatened in writing
against Borrower or its property, that is reasonably expected to result in a
Material Adverse Effect.

5.6          Laws.  Neither Borrower nor any of its Subsidiaries is in violation
of any law, rule or regulation, or in default with respect to any judgment,
writ, injunction or decree of any governmental authority, where such violation
or default is reasonably expected to result in a Material Adverse Effect.
 Borrower is not in default in any manner under any provision of any agreement
or instrument evidencing (i) material Indebtedness, or any other Material
Agreement to which it is a party or by which it is bound or (ii) any other
agreement which default is reasonably expected to result in a Material Adverse
Effect.

Neither Borrower nor any of its Subsidiaries is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended.  Neither Borrower nor any of its Subsidiaries is engaged as
one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower and
each of its Subsidiaries has complied in all material respects with the Federal
Fair Labor Standards Act.  Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005.  Neither Borrower’s nor any of its



35

--------------------------------------------------------------------------------

Subsidiaries’ properties or assets has been used by Borrower or such Subsidiary
or, to Borrower’s knowledge, by previous Persons, in disposing, producing,
storing, treating, or transporting any hazardous substance other than in
material compliance with applicable laws.  Borrower and each of its Subsidiaries
has obtained all consents, approvals and authorizations of, made all
declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

None of Borrower, any of its Subsidiaries, or any of Borrower’s or its
Subsidiaries’ Affiliates or any of their respective agents acting or benefiting
in any capacity in connection with the transactions contemplated by this
Agreement is (i) in violation of any Anti-Terrorism Law, (ii) engaging in or
conspiring to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, or (iii) is a Blocked Person.  None of
Borrower, any of its Subsidiaries, or to the knowledge of Borrower and any of
their Affiliates or agents, acting or benefiting in any capacity in connection
with the transactions contemplated by this Agreement, (x) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person, or (y) deals in, or otherwise
engages in any transaction relating to, any property or interest in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law.  None of the funds to be provided under this Agreement
will be used, directly or indirectly, (a) for any activities in violation of any
applicable anti-money laundering, economic sanctions and anti-bribery laws and
regulations laws and regulations or (b) for any payment to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.7          Information Correct and Current.  No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Agent in connection with any Loan Document or included therein or
delivered pursuant thereto contained, or, when taken as a whole, contains any
material misstatement of fact or, when taken together with all other such
information or documents, omitted or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were, are or will be made, not materially misleading at the time such
statement was made or deemed made. Additionally, any and all financial or
business projections provided by Borrower to Agent, whether prior to or after
the Closing Date, shall be (i) provided in good faith and based on the most
current data and information available to Borrower and subject to normal
year-end adjustments, and (ii) the most current of such projections provided to
Borrower’s board of directors (it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are
 beyond the control of Borrower, that no assurance is given that any particular
projections will be realized, that actual results may differ).

5.8          Tax Matters.  Except as described on Schedule 5.8, (a) Borrower and
its Subsidiaries have filed all federal and state income Tax returns and other
material Tax returns that they are required to file, (b) Borrower and its
Subsidiaries have duly paid all



36

--------------------------------------------------------------------------------

federal and state income Taxes and other material Taxes or installments thereof
that they are required to pay, except Taxes being contested in good faith by
appropriate proceedings and for which Borrower and its Subsidiaries maintain
adequate reserves in accordance with GAAP, and (c) to the best of Borrower’s
knowledge, no proposed or pending Tax assessments, deficiencies, audits or other
proceedings with respect to Borrower or any Subsidiary have had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

5.9          Intellectual Property Claims.  Borrower is the sole owner of, or
otherwise has the right to use, the Intellectual Property material to Borrower’s
business.  Except as described on Schedule 5.9 and as may be updated by Borrower
in a written notice provided from time to time after the Closing Date, (i) each
of the material Copyrights, Trademarks and Patents (other than patent
applications) is valid and enforceable, (ii) no material part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and (iii) except as set forth in the most recently delivered Compliance
Certificate in accordance with Section 7.1(d), no claim has been made to
Borrower in writing that any material part of the Intellectual Property violates
the rights of any third party. Exhibit C (and as may be updated by Borrower in a
written notice provided from time to time after the Closing Date) is a true,
correct and complete list of each of Borrower’s registered Patents and filed
Patent applications, registered Trademarks, registered Copyrights, and Material
Agreements under which Borrower licenses Intellectual Property from third
parties (other than shrink-wrap software licenses, licenses that are
commercially available to the public, open source licenses, licenses disclosed
in writing to Agent as required under this Agreement and immaterial Intellectual
Property licensed to Borrower in the ordinary course of business), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.

5.10        Intellectual Property.

(a)          A true, correct and complete list of each pending, registered,
issued or in-licensed Intellectual Property that, individually or taken together
with any other such Intellectual Property, is material to the business of
Borrower and its Subsidiaries, taken as a whole, relating to the research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Borrower Products, and is owned or co-owned by or exclusively or non-exclusively
licensed to the Borrower or any of its Subsidiaries (collectively, the “Current
Company IP”), including its name/title, current owner or co-owners (including
ownership interest), registration, patent or application number, and
registration or application date, issued or filed in the United States, is set
forth on Schedule 5.10(a).  Except as set forth on Schedule 5.10(a), (i) (A)
each item of owned Current Company IP is valid, subsisting and (other than with
respect to Patent applications) enforceable and no such item of Current Company
IP has lapsed, expired, been cancelled or invalidated or become abandoned or
unenforceable, and (B) no written notice has been received challenging the
inventorship or



37

--------------------------------------------------------------------------------

ownership, or relating to any lapse, expiration, invalidation, abandonment or
unenforceability, of any such item of Current Company IP, and (ii) (A) each such
item of Current Company IP which is licensed from another Person is valid,
subsisting and enforceable and no such item of Current Company IP has lapsed,
expired, been cancelled or invalidated, or become abandoned or unenforceable,
and (B) no written notice has been received challenging the inventorship or
ownership, or relating to any lapse, expiration, invalidation, abandonment or
unenforceability, of any such item of Current Company IP. To the knowledge of
Borrower, there are no published patents, patent applications, articles or prior
art references that would reasonably be expected to materially adversely affect
the exploitation of the Borrower Products.  Except as set forth on Schedule
5.10(a), (x) each Person who has or has had any rights in or to owned Current
Company IP or any trade secrets owned by the Borrower or any of its
Subsidiaries, including each inventor named on the Patents within such owned
Current Company IP filed by the Borrower or any of its Subsidiaries, and has
executed an agreement assigning his, her or its entire right, title and interest
in and to such owned Current Company IP and such trade secrets, and the
inventions, improvements, ideas, discoveries, writings, works of authorship,
information and other intellectual property embodied, described or claimed
therein, to the stated owner thereof, and (y) no such Person has any contractual
or other obligation that would preclude or conflict with such assignment or the
exploitation of the Borrower Products or entitle such Person to ongoing
payments.

(b)          (i) The Borrower or any of its Subsidiaries possesses valid title
to the Current Company IP for which it is listed as the owner or co-owner, as
applicable, on Schedule 5.10(a); and (ii) there are no Liens on any Current
Company IP.

(c)          There are no maintenance, annuity or renewal fees that are
currently overdue beyond their allotted grace period for any of the Current
Company IP which is owned by or exclusively licensed to the Borrower or any of
its Subsidiaries, nor have any applications or registrations therefor lapsed or
become abandoned, been cancelled or expired.  There are no maintenance, annuity
or renewal fees that are currently overdue beyond their allotted grace period
for any of the Current Company IP which is non-exclusively licensed to the
Borrower or any of its Subsidiaries, nor have any applications or registrations
therefor lapsed or become abandoned, been cancelled or expired.

(d)          There are no unpaid fees or royalties under any Material Agreements
that have become due, or are expected to become overdue.  Each Material
Agreement is in full force and effect and is legal, valid, binding, and
enforceable in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability.  Except as set forth on Schedule 5.10(d), neither Borrower nor
any of its Subsidiaries, as applicable, is in breach of or default in any manner
that could reasonably be expected to materially affect the Borrower Products
under any Material Agreement to which it is a party or may otherwise be bound,
and no circumstances or grounds exist that would give rise to a claim of breach
or right of rescission, termination, non-renewal, revision or amendment of any
of the Material Agreements, including the execution, delivery and performance of
this Agreement and the other Loan Documents.



38

--------------------------------------------------------------------------------

(e)          No payments by the Borrower or any of its Subsidiaries are due to
any other Person in respect of the Current Company IP, other than pursuant to
the Material Agreements and those fees payable to patent offices in connection
with the prosecution and maintenance of the Current Company IP, any applicable
taxes and associated attorney fees.

(f)           Neither the Borrower nor any of its Subsidiaries has undertaken or
omitted to undertake any acts, and no circumstance or grounds exist that would
invalidate or reduce, in whole or in part, the enforceability or scope of (i)
the Current Company IP in any manner that could reasonably be expected to
materially adversely affect the Borrower Products, or (ii) in the case of
Current Company IP owned or co-owned or exclusively or non-exclusively licensed
by the Borrower or any of its Subsidiaries, except as set forth on Schedule
5.10(f), the Borrower’s or Subsidiary’s entitlement to own or license and
exploit such Current Company IP.

(g)          Except as described on Schedule 5.9 or in the most recently
delivered Compliance Certificate in accordance with Section 7.1(d), there is no
requested, filed pending, decided or settled opposition, interference
proceeding, reissue proceeding, reexamination proceeding, inter-partes review
proceeding, post-grant review proceeding, cancellation proceeding, injunction,
litigation, paragraph IV patent certification or lawsuit under the Hatch-Waxman
Act, hearing, investigation, complaint, arbitration, mediation, demand,
International Trade Commission investigation, decree, or any other dispute,
disagreement, or claim, in each case alleged in writing to Borrower or any of
its Subsidiaries (collectively referred to hereinafter as “Specified Disputes”),
nor to the knowledge of Borrower, has any such Specified Dispute been threatened
in writing, in each case challenging the legality, validity, enforceability or
ownership of any Current Company IP, in each case that would have a material
adverse effect on the Borrower Products.

(h)          In each case where an issued Patent within the Current Company IP
is owned or co-owned by the Borrower or any of its Subsidiaries by assignment,
the assignment has been duly recorded with the U.S. Patent and Trademark Office.

(i)           Except as set forth on Schedule 5.10(i) there are no pending or,
to the knowledge of Borrower, threatened claims against Borrower or any of its
Subsidiaries alleging (i) that any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Borrower Products in the United
States infringes or violates (or in the past infringed or violated) the rights
of any third parties in or to any Intellectual Property (“Third Party IP”) or
constitutes a misappropriation of (or in the past constituted a misappropriation
of) any Third Party IP, or (ii) that any Current Company IP is invalid or
unenforceable.

(j)           Except as set forth on Schedule 5.10(j), the manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Borrower Products does not, to the
knowledge of Borrower, infringe or violate (or in the past infringed or
violated) any issued or registered Third Party IP (including any issued Patent
within the Third Party IP) or constitute a misappropriation of (or in the past
constituted a misappropriation of) any Third Party IP.



39

--------------------------------------------------------------------------------

(k)          Except as set forth on Schedule 5.10(k), there are no settlements,
covenants not to sue, consents, judgments, orders or similar obligations which:
(i) restrict the rights of the Borrower or any of its Subsidiaries to use any
Intellectual Property relating to the research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Borrower Products (in order to
accommodate any Third Party IP or otherwise), or (ii) permit any third parties
to use any Company IP.

(l)           Except as set forth on Schedule 5.10(l), to the knowledge of
Borrower (i) there is no, nor has there been any, infringement or violation by
any Person of any of the Company IP or the rights therein, and (ii) there is no,
nor has there been any, misappropriation by any Person of any of the Company IP
or the subject matter thereof.

(m)         The Borrower and each of its Subsidiaries has taken all commercially
reasonable measures customary in the biopharmaceutical industry to protect the
confidentiality and value of all trade secrets owned by the Borrower or any of
its Subsidiaries or used or held for use by the Borrower or any of its
Subsidiaries, in each case relating to the research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of the Borrower Products.

(n)          Except as set forth on Schedule 5.10(n), at the time of any
shipment of Borrower Product in the United States occurring prior to the Closing
Date, the units thereof so shipped complied with their relevant specifications
and were manufactured in all material respects in accordance with current FDA
Good Manufacturing Practices.

(o)          Except as described on Schedule 5.10(o), Borrower has all material
rights with respect to Intellectual Property necessary or material in the
operation or conduct of Borrower’s business as currently conducted and proposed
to be conducted by Borrower.  Without limiting the generality of the foregoing,
and in the case of Licenses, except for restrictions that are unenforceable
under Division 9 of the UCC, Borrower has the right, to the extent required to
operate Borrower’s business, to freely transfer, license or assign Intellectual
Property necessary or material in the operation or conduct of Borrower’s
business as currently conducted and proposed to be conducted by Borrower,
without condition, restriction or payment of any kind (other than license
payments in the ordinary course of business) to any third party, and Borrower
owns or has the right to use, pursuant to valid licenses, all software
development tools, library functions, compilers and all other third-party
software and other items that are material to Borrower’s business and used in
the design, development, promotion, sale, license, manufacture, import, export,
use or distribution of Borrower Products that are material to Borrower’s
business except customary covenants in inbound license agreements and equipment
leases where Borrower is the licensee or lessee. Except as has been disclosed in
the Perfection Certificate or pursuant to Section 7.1(d), Borrower is not a
party to, nor is it bound by, any Restricted License.

No material software or other materials used by Borrower or any of its
Subsidiaries (or used in any Borrower Products or any Subsidiaries’ products)
are subject to an open-source or similar license (including but not limited to
the General Public License, Lesser General Public License, Mozilla Public
License, or Affero License) (collectively, “Open Source Licenses”) in a manner
that would cause such software or other materials to have to be (i) distributed
to third parties at no charge or a minimal charge (royalty-free basis); (ii)
licensed to third parties to modify, make derivative



40

--------------------------------------------------------------------------------

works based on, decompile, disassemble, or reverse engineer; or (iii) used in a
manner that does could require disclosure or distribution in source code form.

5.11        Borrower Products.  Except as described on Schedule 5.11 or in the
most recently delivered Compliance Certificate in accordance with Section
7.1(d), no material Intellectual Property owned by Borrower or Borrower Product
has been or is subject to any actual or, to the knowledge of Borrower,
threatened in writing litigation, proceeding (including any proceeding in the
United States Patent and Trademark Office or any corresponding foreign office or
agency) or outstanding decree, order, judgment, settlement agreement or
stipulation that restricts in any manner Borrower’s use, transfer or licensing
thereof or that could reasonably be expected to affect the validity, use or
enforceability thereof.  Except as described in the most recently delivered
Compliance Certificate in accordance with Section 7.1(d),there is no decree,
order, judgment, agreement, stipulation, arbitral award or other provision
entered into in connection with any litigation or proceeding that obligates
Borrower to grant licenses or ownership interest in any future Intellectual
Property related to the operation or conduct of the business of Borrower or
Borrower Products. Except as described in the most recently delivered Compliance
Certificate in accordance with Section 7.1(d), Borrower has not received any
written notice or claim, or, to the knowledge of Borrower, oral notice or claim,
challenging or questioning Borrower’s ownership in any Intellectual Property
material to Borrower’s business (or written notice of any claim challenging or
questioning the ownership in any licensed Intellectual Property material to
Borrower’s business of the owner thereof) or suggesting that any third party has
any claim of legal or beneficial ownership with respect thereto nor, to
Borrower’s knowledge, is there a reasonable basis for any such claim.  Neither
Borrower’s use of its Intellectual Property material to Borrower’s business nor
the production and sale of Borrower Products material to Borrower’s business
infringes the Intellectual Property or other rights of others.

5.12        Financial Accounts.  Exhibit D, as may be updated by the Borrower in
a written notice provided to Agent after the Closing Date, is a true, correct
and complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

5.13        Employee Loans.  Except for Permitted Investments, Borrower has no
outstanding loans to any employee, officer or director of the Borrower nor has
Borrower guaranteed the payment of any loan made to an employee, officer or
director of the Borrower by a third party.

5.14        Capitalization and Subsidiaries.  Borrower’s capitalization as of
the Closing Date is set forth on Schedule 5.14 annexed hereto.  Borrower does
not own any stock, partnership interest or other securities of any Person,
except for Permitted Investments.  



41

--------------------------------------------------------------------------------

Attached as Schedule 5.14, as may be updated by Borrower in a written notice
provided after the Closing Date, is a true, correct and complete list of each
Subsidiary.

SECTION 6. INSURANCE; INDEMNIFICATION

6.1          Coverage.  Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business.  Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury, advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3.  Borrower must maintain a
minimum of $2,000,000 of commercial general liability insurance for each
occurrence.  Borrower has and agrees to maintain a minimum of $2,000,000 of
directors’ and officers’ insurance for each occurrence and $5,000,000 in the
aggregate. So long as there are any Secured Obligations  (other than inchoate
indemnity obligations and other obligations which are expressly stated to
survive termination of this Agreement) outstanding, Borrower shall also cause to
be carried and maintained insurance upon the Collateral, insuring against all
risks of physical loss or damage howsoever caused, in an amount not less than
the full replacement cost of the Collateral; provided that such insurance may be
subject to standard exceptions and deductibles.  If Borrower fails to obtain the
insurance called for by this Section 6.1 or fails to pay any premium thereon or
fails to pay any other amount which Borrower is obligated to pay under this
Agreement or any other Loan Document or which may be required to preserve the
Collateral, Agent may obtain such insurance or make such payment, and all
amounts so paid by Agent are immediately due and payable, bearing interest at
the then highest rate applicable to the Secured Obligations, and secured by the
Collateral.  Agent will make reasonable efforts to provide Borrower with notice
of Agent obtaining such insurance at the time it is obtained or within a
reasonable time thereafter.  No payments by Agent are deemed an agreement to
make similar payments in the future or Agent’s waiver of any Event of Default.

6.2          Certificates.  Borrower shall deliver to Agent certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2.  Borrower’s
insurance certificate shall state Agent (shown as “Hercules Capital, Inc., as
Agent”) is an additional insured for commercial general liability, a lenders
loss payable for all risk property damage insurance, subject to the insurer’s
approval, and a lenders loss payable for property insurance and additional
insured for liability insurance for any future insurance that Borrower may
acquire from such insurer.  Attached to the certificates of insurance will be
additional insured endorsements for liability and lender’s loss payable
endorsements for all risk property damage insurance.  All certificates of
insurance will provide for a minimum of thirty (30) days advance written notice
to Agent of cancellation (other than cancellation for non-payment of premiums,
for which ten (10) days’ advance written notice shall be sufficient) or any
other change adverse to Agent’s interests.  Any failure of Agent to scrutinize
such insurance certificates for compliance is not a waiver of any of Agent’s
rights, all of which are reserved.  Borrower shall provide Agent with copies of
each insurance policy, and upon entering or amending any insurance policy
required hereunder, Borrower shall provide Agent with copies of such



42

--------------------------------------------------------------------------------

policies and shall promptly deliver to Agent updated insurance certificates with
respect to such policies.

6.3          Indemnity.  Borrower agrees to indemnify and hold Agent, the
Lenders and their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable,
documented, out-of-pocket attorneys’ fees and disbursements and other costs of
investigation or defense (including those incurred upon any appeal)
(collectively, “Liabilities”), that may be instituted or asserted against or
incurred by such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement and the other Loan
Documents or the administration of such credit, or in connection with or arising
out of the transactions contemplated hereunder and thereunder, or any actions or
failures to act in connection therewith, or arising out of the disposition or
utilization of the Collateral, excluding in all cases Liabilities to the extent
resulting solely from any Indemnified Person’s gross negligence or willful
misconduct.  This Section 6.3 shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.  In no event shall any Indemnified Person be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings). This Section
6.3 shall survive the repayment of indebtedness under, and otherwise shall
survive the expiration or other termination of, this Agreement.

SECTION 7. COVENANTS OF BORROWER

Borrower agrees as follows:

7.1          Financial Reports.  Borrower shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):

(a)          as soon as practicable (and in any event within thirty (30) days)
unless extended by Agent in connection with quarter-end closes) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows accompanied by a report detailing any material contingencies (including
the commencement of any material litigation by or against Borrower) or any other
occurrence that could reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except (i)
for the absence of footnotes, (ii) that they are subject to normal year-end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;

(b)          as soon as practicable (and in any event within forty-five (45)
days) after the end of each calendar quarter, unaudited interim and year-to-date
financial statements as of the end of such calendar quarter (prepared on a
consolidated and consolidating basis,



43

--------------------------------------------------------------------------------

if applicable), including balance sheet and related statements of income and
cash flows accompanied by a report detailing any material contingencies
(including the commencement of any material litigation by or against Borrower)
or any other occurrence that could reasonably be expected to have a Material
Adverse Effect, certified by Borrower’s Chief Executive Officer or Chief
Financial Officer to the effect that they have been prepared in accordance with
GAAP, except (i) for the absence of footnotes, and (ii) that they are subject to
normal year-end adjustments;

(c)          as soon as practicable (and in any event within ninety (90) days)
after the end of each fiscal year, unqualified audited financial statements as
of the end of such year (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent, accompanied
by any management report from such accountants;

(d)          as soon as practicable (and in any event within thirty (30) days
unless extended by Agent in connection with quarter-end closes) after the end of
each month, a Compliance Certificate in the form of Exhibit E;

(e)          as soon as practicable (and in any event within thirty (30) days
unless extended by Agent in connection with quarter-end closes) after the end of
each month, a report showing agings of accounts receivable and accounts payable;

(f)           promptly and in any event within 5 days after the sending or
filing thereof, as the case may be, copies of any proxy statements, financial
statements or reports that Borrower has made generally available to holders of
its Common Stock and copies of any regular, periodic and special reports or
registration statements that Borrower files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
any national securities exchange;

(g)          [Rerserved];

(h)          financial and business projections promptly following their
approval by Borrower’s board of directors, and in any event, within sixty (60)
days after the end of Borrower’s fiscal year, as well as budgets, operating
plans and other financial information reasonably requested by Agent; and

(i)           prompt notice if Borrower or any Subsidiary has knowledge that
Borrower, or any Subsidiary or Affiliate of Borrower, is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering.

Borrower shall not (without the consent of Agent, such consent not to be
unreasonably withheld or delayed), make any change in its (a) accounting
policies or reporting practices, except as required by GAAP or (b) fiscal years
or fiscal quarters, unless Borrower shall have



44

--------------------------------------------------------------------------------

notified Agent in writing within thirty (30) days in advance of such change. The
fiscal year of Borrower shall end on December 31.

The executed Compliance Certificate, and all Financial Statements required to be
delivered pursuant to clauses (a), (b), (c) and (d) shall be sent via e-mail to
financialstatements@htgc.com with a copy to legal@htgc.com and mdutra@htgc.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be faxed to Agent at: (650) 473-9194,
attention Account Manager: Axsome Therapeutics, Inc.

Notwithstanding the foregoing, documents required to be delivered under Sections
7.1(a), (b), (c) or (f) pursuant to the terms hereof (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower emails a link thereto to Agent.

7.2          Management Rights.  Borrower shall permit any representative that
Agent or the Lenders authorizes, including its attorneys and accountants, to
inspect the Collateral and examine and make copies and abstracts of the books of
account and records of Borrower at reasonable times and upon reasonable notice
during normal business hours; provided, however, that so long as no Event of
Default has occurred and is continuing, such examinations shall be limited to no
more often than twice per fiscal year.  In addition, any such representative
shall have the right to meet with management and officers of Borrower to discuss
such books of account and records in connection with such examinations. In
addition, Agent or the Lenders shall be entitled at reasonable times and
intervals to consult with and advise the management and officers of Borrower
concerning significant business issues affecting Borrower. Such consultations
shall not unreasonably interfere with Borrower’s business operations. The
parties intend that the rights granted Agent and the Lenders shall constitute
“management rights” within the meaning of 29 C.F.R. Section 2510.3-
101(d)(3)(ii), but that any advice, recommendations or participation by Agent or
the Lenders with respect to any business issues shall not be deemed to give
Agent or the Lenders, nor be deemed an exercise by Agent or the Lenders of,
control over Borrower’s management or policies.

7.3          Further Assurances.  Borrower shall from time to time following
Agent’s written request execute, deliver and file, alone or with Agent, any
financing statements, security agreements, collateral assignments, notices,
control agreements, or other documents to perfect, give the highest priority to
Agent’s Lien on the Collateral (subject to Permitted Liens) or otherwise
evidence Agent’s rights herein.  Borrower shall from time to time procure any
instruments or documents as may be reasonably requested by Agent, and take all
further action that may be necessary, or that Agent may reasonably request, to
perfect and protect the Liens granted hereby and thereby.  In addition, and for
such purposes only, Borrower hereby authorizes Agent to execute and deliver on
behalf of Borrower and to file such financing statements (including an
indication that the financing statement covers “all assets or all personal
property” of Borrower in accordance with Section 9-504 of the UCC), collateral
assignments, notices, control agreements, security agreements and other
documents without the signature of Borrower either in Agent’s name or in the
name of



45

--------------------------------------------------------------------------------

Agent as agent and attorney-in-fact for Borrower.  Borrower shall protect and
defend Borrower’s title to the Collateral and Agent’s Lien thereon against all
Persons claiming any interest adverse to Borrower or Agent other than Permitted
Liens.

7.4          Indebtedness.  Borrower shall not create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except for (a) the conversion of Indebtedness into
equity securities and the payment of cash in lieu of fractional shares in
connection with such conversion, (b) payment and prepayment of purchase money
Indebtedness and capital leases pursuant to its then applicable payment
schedule, (c) prepayment by any Subsidiary of (i) inter-company Indebtedness
owed by such Subsidiary to any Borrower, or (ii) if such Subsidiary is not a
Borrower, intercompany Indebtedness owed by such Subsidiary to another
Subsidiary that is not a Borrower or (d) as otherwise permitted hereunder or
approved in writing by Agent.

Notwithstanding anything to the contrary in the foregoing, the issuance of,
performance of obligations under (including any payments of interest), and
conversion, exchange, exercise, repurchase, redemption (including, for the
avoidance of doubt, a required repurchase in connection with the redemption of
Permitted Convertible Debt upon satisfaction of a condition related to the stock
price of the Common Stock), settlement or early termination or cancellation of
(whether in whole or in part and including by netting or set-off) (in each case,
whether in cash, Common Stock, following a merger event or other change of the
Common Stock, other securities or property), or the satisfaction of any
condition that would permit or require any of the foregoing, any Permitted
Convertible Debt shall not constitute a prepayment of Indebtedness by Borrower
for the purposes of this Section 7.4; provided that principal payments in cash
(other than cash in lieu of fractional shares) shall only be allowed if the
Redemption Conditions are satisfied in respect of such payment and at all times
after such payment; provided further that, to the extent both (a) the aggregate
amount of cash payable upon conversion or payment of any Permitted Convertible
Debt (excluding any required payment of interest with respect to such Permitted
Convertible Debt and excluding any payment of cash in lieu of a fractional share
due upon conversion thereof) exceeds the aggregate principal amount thereof and
(b) such conversion or payment does not trigger or correspond to an exercise or
early unwind or settlement of a corresponding portion of the Permitted Bond
Hedge Transactions relating to such Permitted Convertible Debt (including, for
the avoidance of doubt, the case where there is no Bond Hedge Transaction
relating to such Permitted Convertible Debt), the payment of such excess cash
shall not be permitted by the preceding sentence.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of shares of Common Stock
and/or a different series of Permitted Convertible Debt and/or by payment of
cash (in an amount that does not exceed the proceeds received by Borrower from
the substantially concurrent issuance of Common Stock and/or Permitted
Convertible Debt plus the net cash proceeds, if any, received by Borrower
pursuant to the related exercise or early unwind or termination of the related
Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if



46

--------------------------------------------------------------------------------

any, pursuant to the immediately following proviso); provided that,
substantially concurrently with, or a commercially reasonable period of time
before or after, the related settlement date for the Permitted Convertible Debt
that is so repurchased, exchanged or converted, Borrower shall exercise or
unwind or terminate early (whether in cash, shares or any combination thereof)
the portion of the Permitted Bond Hedge Transactions and Permitted Warrant
Transactions, if any, corresponding to such Permitted Convertible Debt that are
so repurchased, exchanged or converted.

7.5          Collateral.  Borrower shall at all times keep the Collateral and
all other property and assets used in Borrower’s business or in which Borrower
now or hereafter holds any interest free and clear from any legal process or
Liens whatsoever (except for Permitted Liens), and shall give Agent prompt
written notice of any legal process affecting the Collateral, such other
property and assets, or any Liens thereon, provided however, that the Collateral
and such other property and assets may be subject to Permitted Liens .  Borrower
shall not enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any Borrower to create, incur, assume or
suffer to exist any Lien upon any of its property (including Intellectual
Property), whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or capital lease obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby) and (c) customary restrictions on the assignment of leases,
licenses and other agreements. Borrower shall cause its Subsidiaries to protect
and defend such Subsidiary’s title to its assets from and against all Persons
claiming any interest adverse to such Subsidiary, and Borrower shall cause its
Subsidiaries at all times to keep such Subsidiary’s property and assets free and
clear from any legal process or Liens whatsoever (except for Permitted Liens),
and shall give Agent prompt written notice of any legal process affecting such
Subsidiary’s assets.

7.6          Investments.  Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries to do so, other than Permitted Investments.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.6
shall not prohibit the conversion by holders of (including any payment upon
conversion, whether in cash, Common Stock or a combination thereof), or required
payment of any principal or premium on (including, for the avoidance of doubt,
in respect of a required repurchase in connection with the redemption of
Permitted Convertible Debt upon satisfaction of a condition related to the stock
price of the Common Stock) or required payment of any interest with respect to,
any Permitted Convertible Debt in each case, in accordance with the terms of the
indenture governing such Permitted Convertible Debt; provided that principal
payments in cash (other than cash in lieu of fractional shares) shall only be
allowed if the Redemption Conditions are satisfied in respect of such payment
and at all times after such payment; provided further that, to the extent both
(a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Debt (excluding any required payment of interest with
respect to such Permitted Convertible Debt and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the



47

--------------------------------------------------------------------------------

aggregate principal amount thereof and (b) such conversion or payment does not
trigger or correspond to an exercise or early unwind or settlement of a
corresponding portion of the Bond Hedge Transactions relating to such Permitted
Convertible Debt (including, for the avoidance of doubt, the case where there is
no Bond Hedge Transaction relating to such Permitted Convertible Debt), the
payment of such excess cash shall not be permitted by the preceding sentence.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of Common Stock and/or a
different series of Permitted Convertible Debt and/or by payment of cash (in an
amount that does not exceed the proceeds received by Borrower from the
substantially concurrent issuance of Common Stock and/or Permitted Convertible
Debt plus the net cash proceeds, if any, received by Borrower pursuant to the
related exercise or early unwind or termination of the related Permitted Bond
Hedge Transactions and Permitted Warrant Transactions, if any, pursuant to the
immediately following proviso); provided that, substantially concurrently with,
or a commercially reasonable period of time before or after, the related
settlement date for the Permitted Convertible Debt that is so repurchased,
exchanged or converted, Borrower shall exercise or unwind or terminate early
(whether in cash, shares or any combination thereof) the portion of the
Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if any,
corresponding to such Permitted Convertible Debt that are so repurchased,
exchanged or converted.

7.7          Distributions.  Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other Equity
Interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements that are Permitted Investments or the
conversion of any of its convertible securities pursuant to the terms of such
convertible securities; provided, however, in each case the repurchase or
redemption price does not exceed the original consideration paid for such stock
or Equity Interest unless required by the terms of such agreement or plan, or
pursuant to a public repurchase of securities in compliance with the
requirements of SEC Rule 10b-18, or (b) declare or pay any cash dividend or make
any other cash distribution on any class of stock or other Equity Interest,
except that a Subsidiary may pay dividends or make other distributions to
Borrower or any Subsidiary of Borrower, or (c) except for Permitted Investments,
lend money to any employees, officers or directors or guarantee the payment of
any such loans granted by a third party in excess of $100,000 in the aggregate
or (d) waive, release or forgive any Indebtedness owed by any employees,
officers or directors in excess of $100,000 in the aggregate other than
cancellation of Indebtedness in connection with the repurchase of Equity
Interests permitted under clause (a) above.  Notwithstanding the foregoing,
Borrower may redeem or repurchase stock and other Equity Interests and may
declare and pay dividends and make distributions in any amount, so long as the
Redemption Conditions (as applied to such redemption, repurchase, dividend or
distribution) are satisfied.

Notwithstanding the foregoing, and for the avoidance of doubt, this Section 7.7
shall not prohibit the conversion by holders of (including any payment upon
conversion, whether in cash, Common Stock or a combination thereof), or required
payment of any principal or



48

--------------------------------------------------------------------------------

premium on (including, for the avoidance of doubt, in respect of a required
repurchase in connection with the redemption of Permitted Convertible Debt upon
satisfaction of a condition related to the stock price of the Common Stock) or
required payment of any interest with respect to, any Permitted Convertible Debt
in each case, in accordance with the terms of the indenture governing such
Permitted Convertible Debt; provided that principal payments in cash (other than
cash in lieu of fractional shares) shall only be allowed if the Redemption
Conditions are satisfied in respect of such payment and at all times after such
payment; provided further that, to the extent both (a) the aggregate amount of
cash payable upon conversion or payment of any Permitted Convertible Debt
(excluding any required payment of interest with respect to such Permitted
Convertible Debt and excluding any payment of cash in lieu of a fractional share
due upon conversion thereof) exceeds the aggregate principal amount thereof and
(b) such conversion or payment does not trigger or correspond to an exercise or
early unwind or settlement of a corresponding portion of the Bond Hedge
Transactions relating to such Permitted Convertible Debt (including, for the
avoidance of doubt, the case where there is no Bond Hedge Transaction relating
to such Permitted Convertible Debt), the payment of such excess cash shall not
be permitted by the preceding sentence.

Notwithstanding the foregoing, Borrower may repurchase, exchange or induce the
conversion of Permitted Convertible Debt by delivery of Common Stock and/or a
different series of Permitted Convertible Debt and/or by payment of cash (in an
amount that does not exceed the proceeds received by Borrower from the
substantially concurrent issuance of Common Stock and/or Permitted Convertible
Debt plus the net cash proceeds, if any, received by Borrower pursuant to the
related exercise or early unwind or termination of the related Permitted Bond
Hedge Transactions and Permitted Warrant Transactions, if any, pursuant to the
immediately following proviso); provided that, substantially concurrently with,
or a commercially reasonable period of time before or after, the related
settlement date for the Permitted Convertible Debt that is so repurchased,
exchanged or converted, Borrower shall exercise or unwind or terminate early
(whether in cash, shares or any combination thereof) the portion of the
Permitted Bond Hedge Transactions and Permitted Warrant Transactions, if any,
corresponding to such Permitted Convertible Debt that are so repurchased,
exchanged or converted.

Notwithstanding anything to the contrary set forth in this Section 7, and for
the avoidance of doubt:

(i)           Borrower may make any required payment of premium to a
counterparty thereunder due in connection with entering into any Permitted Bond
Hedge Transaction;

(ii)          Borrower may make any payment in connection with any Permitted
Warrant Transaction by (i) delivery of shares of the Borrower’s Common Stock
(together with cash in lieu of fractional shares) upon net share settlement
thereof, (ii) set-off, netting and/or payment of an early termination payment or
other payment thereunder, in each case, in the Borrower’s Common Stock and (iii)
solely to the extent the Borrower does not have the option of satisfying such
payment



49

--------------------------------------------------------------------------------

obligations through the delivery of shares of the Borrower’s Common Stock or is
otherwise required to satisfy such payment obligations in cash, set-off, netting
and/or payment of an early termination payment or other payment thereunder, in
each case, in cash (it being understood and agreed that any payment made in cash
in connection with Permitted Warrant Transactions by set-off, netting and/or
payment of an early termination payment or similar payment thereunder, in each
case, after using commercially reasonable efforts to satisfy such obligation (or
the portion thereof remaining after giving effect to any netting or set-off
against termination or similar payments under an applicable Permitted Bond Hedge
Transaction) by delivery of shares of the Borrower’s Common Stock shall be
deemed to be a payment obligation required to be satisfied in cash); and

(iii)         Borrower may acquire shares or other Equity Interests or cash or a
combination thereof under the terms of any Permitted Bond Hedge Transaction or
Permitted Warrant Transaction.

7.8          Transfers.  Except for Permitted Transfers, Borrower shall not, and
shall not allow any Subsidiary to, voluntarily or involuntarily transfer, sell,
lease, license, lend or in any other manner convey any equitable, beneficial or
legal interest in any material portion of its assets.

7.9          Mergers and Consolidations.  Except for Permitted Acquisitions,
Borrower shall not merge or consolidate, or permit any of its Subsidiaries to
merge or consolidate, with or into any other business organization (other than
mergers or consolidations of (a) a Subsidiary which is not a Borrower into
another Subsidiary or into Borrower or (b) a Borrower into another Borrower).

7.10        Taxes.  Borrower shall, and shall cause each of its Subsidiaries to,
pay when due all material Taxes of any nature whatsoever now or hereafter
imposed or assessed against Borrower or the Collateral or upon Borrower’s
ownership, possession, use, operation or disposition thereof or upon Borrower’s
rents, receipts or earnings arising therefrom.  Borrower shall, and shall cause
each of its Subsidiaries to, accurately file on or before the due date therefor
(taking into account proper extensions) all federal and state income Tax returns
and other material Tax returns required to be filed.  Notwithstanding the
foregoing, Borrower and its Subsidiaries may contest, in good faith and by
appropriate proceedings diligently conducted, Taxes for which Borrower and its
Subsidiaries maintain adequate reserves in accordance with GAAP.

7.11        Corporate Changes.  Neither Borrower nor any Subsidiary shall change
its corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  Neither Borrower nor any Subsidiary shall
suffer a Change in Control. Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) such relocation shall be within
the continental United States of America.  Neither Borrower nor any Subsidiary
shall relocate any item of Collateral (other than (u) sales of Inventory in the
ordinary course of business and Permitted Transfers, (v) relocations of
Equipment and other property having an aggregate value of up to $250,000 in any
fiscal year, (w)



50

--------------------------------------------------------------------------------

relocations of Collateral from a location described on Exhibit B to another
location described on Exhibit B, (x) locations of mobile equipment, including
phones, tablets and computers with employees and consultants in the ordinary
course of business, (y) locations where Collateral may be temporarily located
for sales, testing or demonstration purposes in the ordinary course of business,
(z) locations where biopharmaceutical compounds and therapeutic materials are
located in the ordinary course of business in connection with clinical trials
and development arrangements) unless (i) it has provided prompt written notice
to Agent, (ii) such relocation is within the continental United States of
America and, (iii) if such relocation is to a third party bailee, it has
delivered a bailee agreement in form and substance reasonably acceptable to
Agent.

7.12        Deposit Accounts.  Neither Borrower nor any Subsidiary (other than
Excluded Subsidiaries) shall maintain any Deposit Accounts, or accounts holding
Investment Property, except with respect to which Agent has an Account Control
Agreement; provided that no Account Control Agreement shall be required for
Excluded Accounts. No Excluded Subsidiary shall maintain any Deposit Accounts,
or accounts holding Investment Property holding more than Five Hundred Thousand
Dollars ($500,000) in the aggregate for all such Accounts of all Excluded
Subsidiaries at any time.

7.13        Borrower shall notify Agent of each Subsidiary formed or acquired
subsequent to the Closing Date and, at within 20 days such formation or
acquisition (including, without limitation, pursuant to a division), as
applicable, unless otherwise approved in writing by Agent in its sole
discretion, shall cause any such Subsidiary (other than Excluded Subsidiaries)
to execute and deliver to Agent a Joinder Agreement.  If at any time, the
Excluded Subsidiary Condition is not satisfied, Borrower shall promptly cause
one or more Subsidiaries to execute and deliver to Agent a Joinder Agreement
such that, after giving effect to such Joinder Agreement, the Excluded
Subsidiary Conditions is satisfied.

7.14        Excluded Subsidiaries.  Borrower shall not permit the Excluded
Subsidiaries to: (a) have outstanding liabilities in excess of $750,000 in the
aggregate at any time, or (b) own any Intellectual Property material to the
business of Borrower or Borrower and its Subsidiaries, taken as a whole.

7.15        Notification of Event of Default.  Borrower shall notify Agent
immediately of the occurrence of any Event of Default.

7.16        Regulatory and Product Notices.  The Borrower shall promptly (but in
any event within three (3) days) after the receipt or occurrence thereof notify
Agent of:

(i)         any written notice received by Borrower or its Subsidiaries alleging
potential or actual violations of any Public Health Law by Borrower or its
Subsidiaries,

(ii)       any written notice that the FDA (or international equivalent) is
limiting, suspending or revoking any Registration (including, but not limited
to, by the issuance of a clinical hold),



51

--------------------------------------------------------------------------------

(iii)      any written notice that Borrower or its Subsidiaries has become
subject to any Regulatory Action,

(iv)       the exclusion or debarment from any governmental healthcare program
or debarment or disqualification by FDA (or international equivalent) of
Borrower or its Subsidiaries or its or their authorized officers,

(v)        any notice that a Borrower or any Subsidiary, or any of their
licensees or sublicensees (including licensees or sublicensees under any
Material Agreement), is being investigated or is the subject of any allegation
of potential or actual violations of any Federal Health Care Program Laws,

(vi)       any written notice that any product of Borrower or its Subsidiaries
has been seized, withdrawn, recalled, detained, or subject to a suspension of
manufacturing, or the commencement of any proceedings in the United States or
any other jurisdiction seeking the withdrawal, recall, suspension, import
detention, or seizure of any Borrower Product are pending or threatened in
writing against Borrower or its Subsidiaries,

(vii)     changing the scope of marketing authorization or the labeling of the
products of Borrower and its Subsidiaries under any such Registration, or

(viii)    considering or implementing any other such regulatory action,

except, in each case of (i) through (viii) above, where such action would not
reasonably be expected to have, either individually or in the aggregate,
Material Regulatory Liabilities.

7.17        Use of Proceeds.  Borrower agrees that the proceeds of the Loans
shall be used solely to refinance existing indebtedness, to pay related fees and
expenses in connection with this Agreement and for working capital and general
corporate purposes.  The proceeds of the Loans will not be used in violation of
Anti-Corruption Laws or applicable Sanctions.

7.18        Material Agreement. The Borrower shall not, without the consent of
the Agent, materially amend or terminate the Antecip License Agreement. The
Borrower shall give prompt written notice to the Agent of entering into a
Material Agreement or materially amending or terminating a Material Agreement.

7.19        Compliance with Laws.

Borrower shall maintain, and shall cause its Subsidiaries to maintain,
compliance in all material respects with all applicable laws, rules or
regulations (including any law, rule or regulation with respect to the making or
brokering of loans or financial accommodations), and shall, or cause its
Subsidiaries to, obtain and maintain all required governmental authorizations,
approvals, licenses, franchises, permits or registrations reasonably necessary
in connection with the conduct of Borrower’s business except where a failure to
do so could not reasonably be expected to have a Material Adverse Effect.



52

--------------------------------------------------------------------------------

Neither Borrower nor any of its Subsidiaries shall, nor shall Borrower or any of
its Subsidiaries permit any Affiliate controlled by Borrower to, directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists.  Neither Borrower nor any of
its Subsidiaries shall, nor shall Borrower or any of its Subsidiaries, permit
any Affiliate controlled by Borrower to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or any
similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in Executive Order No. 13224 or other Anti-Terrorism Law.

Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and Borrower, its Subsidiaries and their respective
officers and employees and to the knowledge of Borrower its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects.

None of Borrower, any of its Subsidiaries or any of their respective directors,
officers or employees, or to the knowledge of Borrower, any agent for Borrower
or its Subsidiaries that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No Loan,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

7.20        Financial Covenants.

(a)          Minimum Cash.

(i)           If the Initial Minimum Cash Test Date has occurred, Borrower shall
thereafter maintain Qualified Cash in an amount greater than or equal to the sum
of Fifteen Million Dollars ($15,000,000) plus the Qualified Cash A/P Amount at
all times.

(ii)          If Borrower makes any payment in respect to the last sentence of
the first paragraph of Section 7.7 or makes any other cash payment in respect of
Permitted Convertible Debt, subject to satisfaction of the Redemption
Conditions, Borrower shall, at all times thereafter, maintain Qualified Cash in
the amount required by the defined term “Redemption Conditions”.

(b)          Performance Covenant. If the Initial Performance Covenant Test Date
has occurred, Borrower shall thereafter satisfy either of (i) Performance
Covenant A or Performance Covenant B, tested at all times, or (ii) Performance
Covenant C, tested quarterly.



53

--------------------------------------------------------------------------------

7.21        Intellectual Property.  Each Borrower shall (i) protect, defend and
maintain the validity and enforceability of its Intellectual Property that is
material to the conduct of Borrower’s business; (ii) promptly advise Agent in
writing of material infringements of its Intellectual Property; and (iii) not
allow any Intellectual Property material to Borrowers’ business to be abandoned,
forfeited or dedicated to the public without Agent’s written consent.  If a
Borrower (a) obtains any Patent, registered Trademark, registered Copyright,
registered mask work, or any pending application for any of the foregoing,
whether as owner, licensee or otherwise, or (b) applies for any Patent or the
registration of any Trademark, then such Borrower shall concurrently with the
delivery of the next Compliance Certificate required under Section 7.1(d),
provide written notice thereof to Agent and shall execute such intellectual
property security agreements and other documents and take such other actions as
Agent may request in its good faith business judgment to perfect and maintain a
first priority perfected security interest in favor of Agent in such property.
 If a Borrower decides to register any Copyrights or mask works in the United
States Copyright Office, such Borrower shall: (x) provide Agent with at least
fifteen (15) days prior written notice of such Borrower’s intent to register
such Copyrights or mask works together with a copy of the application it intends
to file with the United States Copyright Office (excluding exhibits thereto);
(y) execute an intellectual property security agreement and such other documents
and take such other actions as Agent may request in its good faith business
judgment to perfect and maintain a first priority perfected security interest in
favor of Agent in the Copyrights or mask works intended to be registered with
the United States Copyright Office; and (z) record such intellectual property
security agreement with the United States Copyright Office contemporaneously
with filing the Copyright or mask work application(s) with the United States
Copyright Office. Except as set forth in the most recently delivered Compliance
Certificate in accordance with Section 7.1(d), provide to Agent (x) copies of
all applications that it files for Patents or for the registration of
Trademarks, Copyrights or mask works, or (y) evidence that it has acquired any
registered Trademarks, in each case, together with evidence of the recording of
the intellectual property security agreement required for Agent to perfect and
maintain a first priority perfected security interest in such property.
 Borrower shall, together with the delivery of the next Compliance Certificate
referred to in Section 7.01(d), provide written notice to Agent of entering into
or becoming bound by any Restricted License (other than over-the-counter
software that is commercially available to the public).  Borrower shall use its
commercially reasonable efforts take such steps as Agent reasonably requests to
obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for (1) any Restricted License to be deemed “Collateral” and for Agent
to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (2) Agent to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Agent’s rights and remedies under this Agreement and the other
Loan Documents.

7.22        Transactions with Affiliates.  Borrower shall not and shall not
permit any Subsidiary to, directly or indirectly, enter into or permit to exist
any transaction of any kind with any Affiliate of



54

--------------------------------------------------------------------------------

Borrower or such Subsidiary except for (a) transactions on terms that are not
less favorable to Borrower or such Subsidiary, as the case may be, than those
that might be obtained in an arm’s length transaction from a Person who is not
an Affiliate of Borrower or such Subsidiary, (b) transactions between or among
the Borrowers not involving any other Affiliate, (c) any Permitted Investment,
(d) any Permitted Indebtedness, (e) any Distributions permitted by Section 7.7,
(f) any Permitted Transfers, (g) to the extend approved by the Borrower’s board
of directors, the payment of reasonable fees to directors of Borrower who are
not employees of Borrower or any Subsidiary, and compensation and employee
benefit arrangements paid to, and indemnities provided for the benefit of,
directors, officers or employees of Borrower or its Subsidiaries in the ordinary
course of business, and (h) any contribution to the capital of Borrower or any
purchase of Equity Interests of Borrower, in each case solely to the extent such
transaction does not cause a Change in Control to occur.

SECTION 8. RIGHT TO INVEST

8.1          Borrower shall provide (or in the case of a Subsequent Financing
that is a registered offering, the Borrower shall use its commercially
reasonable efforts to provide) the Lenders or their permitted assignees or
nominees, designated as such in writing to Borrower, the opportunity, in their
discretion, to participate in each Subsequent Financing in an amount of up to
Five Million Dollars ($5,000,000), in the aggregate for all Lenders and their
permitted assignees or nominees, in such Subsequent Financing on substantially
the same terms, conditions and pricing afforded to other investors participating
in such Subsequent Financing. If the Lenders (or their permitted assignees or
nominees) elect to participate in any Subsequent Financing, the Lenders (or
their permitted assignees or nominees, as applicable) participating in such
Subsequent Financing agree to become a party to the agreements executed by the
other investors participating in such Subsequent Financing, including with
respect to obligations of confidentiality or as may otherwise be required by the
Securities Act of 1933, as amended, and the rules and regulations promulgated by
the Securities and Exchange Commission thereunder.  Borrower, or an investment
bank or underwriter engaged on Borrower’s behalf, shall provide the Lenders or
their permitted assignees or nominees at least three (3) Business Days’ written
notice of any planned Subsequent Financing and the opportunity to exercise the
right to invest under this Section 8.1 with respect to any such Subsequent
Financing.  This Section 8.1, and all rights and obligations hereunder, shall
terminate upon the earliest to occur of (a) termination of this Agreement or (b)
such time that the Lenders or their permitted assignees or nominees have
purchased $5,000,000 of Borrower’s Equity Interests in the aggregate in
Subsequent Financings.

SECTION 9. EVENTS OF DEFAULT

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1          Payments.  Borrower fails to pay any amount due under this
Agreement or any of the other Loan Documents (other than the Warrant) on the due
date; provided, however, that an Event of Default shall not occur on account of
a failure to pay due solely to an administrative or operational error of Agent
or the Lenders or Borrower’s bank if Borrower had the funds to make the payment
when due and makes the payment within three (3) Business Days following
Borrower’s knowledge of such failure to pay; or



55

--------------------------------------------------------------------------------

9.2          Covenants.  Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents or any other agreement among Borrower, Agent and the Lenders, and
(a) with respect to a default under any covenant under this Agreement (other
than under Sections 4.4, 6, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.17, 7.18,
7.19, 7.20. 7.21 and 7.22), any other Loan Document, or any other agreement
among Borrower, Agent and the Lenders, such default continues for more than ten
(10) days after the earlier of the date on which (i) Agent or the Lenders has
given notice of such default to Borrower and (ii) Borrower has actual knowledge
of such default or (b) with respect to a default under any of Sections 4.4, 6,
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.15, 7.17, 7.18, 7.19, 7.20. 7.21 and 7.22, the
occurrence of such default; or

9.3          Material Adverse Effect.  A circumstance has occurred that could
reasonably be expected to have a Material Adverse Effect; provided that, solely
for purposes of this Section 9.3, the occurrence of any of the following, in and
of itself, shall not constitute a Material Adverse Effect: (a) failure to
achieve the AXS-05 Milestone, (b) failure to achieve the AXS-07 Milestone, or
(c) adverse results or delays in any nonclinical or clinical trial, (d) the
denial, delay or limitation of approval of the FDA with respect to any drug.

9.4          Representations.  Any representation or warranty made by Borrower
in any Loan Document or in the Warrant shall have been false or misleading in
any material respect when made or when deemed made; or

9.5          Insolvency.  Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease its operations of its business as its business has normally
been conducted, or terminate substantially all of its employees; or
(vii) Borrower or its directors or majority stockholders shall take any action
initiating any of the foregoing actions described in clauses (i) through (vi);
or (B) either (i) forty-five (45) days shall have expired after the commencement
of an involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of Borrower being stayed; or (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (iii) Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against Borrower in any
such proceedings; or (iv) the court in which such proceedings are pending shall
enter a decree or order granting the relief sought in any such proceedings; or
(v) forty-five (45) days shall have expired after the appointment, without the
consent or acquiescence of Borrower, of any trustee, receiver or liquidator of
Borrower or of all or any substantial part of the properties of Borrower without
such appointment being vacated; or



56

--------------------------------------------------------------------------------

9.6          Attachments; Judgments.  Any portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money (not covered by independent
third party insurance as to which liability has not been rejected by such
insurance carrier), individually or in the aggregate, of at least $500,000, or
Borrower is enjoined or in any way prevented by court order from conducting any
part of its business as its business has normally been conducted and such
attachment, seizure, levy, judgment or injunction is not, within fifteen (15)
days after the occurrence thereof, satisfied, discharged, paid or stayed
(whether through the posting of a bond or otherwise); or

9.7          Other Obligations.

(a)          The occurrence of any default in the payment of any Indebtedness
under any agreement or obligation of Borrower involving Indebtedness in excess
of $1,000,000, beyond the period of grace if any, provided in the instrument or
agreement under which such Indebtedness was created; or

(b)          There is, under any agreement to which Borrower is a party with a
third party or parties, any default resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount individually or in the aggregate in excess of One
Million Dollars ($1,000,000); or

(c)          The occurrence of any early payment is required or unwinding or
termination occurs with respect to any Permitted Bond Hedge Transaction or
Permitted Warrant Transaction, or any condition giving rise to the foregoing is
met, in each case, with respect to which Borrower or its Affiliate is the
“affected party” or “defaulting party” under the terms of such Permitted Bond
Hedge Transaction or Permitted Warrant Transaction, if a Material Adverse Effect
could reasonably be expected to result from such default, early payment,
unwinding or termination; or

(d)          The occurrence of any default under, (i) subject to the Antecip
Direct Agreement, the Antecip License Agreement that permits the counterparty
thereto to terminate such agreement or (ii) any other Material Agreement that
permits the counterparty thereto to terminate such Material Agreement or
accelerate payments in excess of $5,000,000 owed thereunder.

9.8          Stop Trade.  At any time, an SEC stop trade order or NASDAQ market
trading suspension of the Common Stock shall be in effect for five (5)
consecutive days or five (5) days during a period of ten (10) consecutive days,
excluding in all cases a suspension of all trading on a public market; provided
that Borrower shall not have been able to cure such trading suspension within
thirty (30) days of the notice thereof or list the Common Stock on another
public market within sixty (60) days of such notice.

SECTION 10. REMEDIES

10.1        General.  Upon the occurrence and during the continuation of any one
or more Events of Default, Agent may, and at the direction of the Required
Lenders shall,



57

--------------------------------------------------------------------------------

accelerate and demand payment of all or any part of the Secured Obligations
together with a Prepayment Charge and declare them to be immediately due and
payable (provided, that upon the occurrence of an Event of Default of the type
described in Section 9.5, all of the Secured Obligations (including, without
limitation, the Prepayment Charge and the End of Term Charge) shall
automatically be accelerated and made due and payable, in each case without any
further notice or act).  Borrower hereby irrevocably appoints Agent as its
lawful attorney-in-fact to:  (a) exercisable following the occurrence and during
the continuation of an Event of Default, (i) sign Borrower’s name on any invoice
or bill of lading for any account or drafts against account debtors; (ii)
demand, collect, sue, and give releases to any account debtor for monies due,
settle and adjust disputes and claims about the accounts directly with account
debtors, and compromise, prosecute, or defend any action, claim, case, or
proceeding about any Collateral (including filing a claim or voting a claim in
any bankruptcy case in Agent’s or Borrower’s name, as Agent may elect); (iii)
make, settle, and adjust all claims under Borrower’s insurance policies; (iv)
pay, contest or settle any Lien, charge, encumbrance, security interest, or
other claim in or to the Collateral, or any judgment based thereon, or otherwise
take any action to terminate or discharge the same; (v) transfer the Collateral
into the name of Agent or a third party as the UCC permits; and (vi) receive,
open and dispose of mail addressed to Borrower; and (b) regardless of whether an
Event of Default has occurred, (i) endorse Borrower’s name on any checks,
payment instruments, or other forms of payment or security; and (ii) notify all
account debtors to pay Agent directly.  Borrower hereby appoints Agent as its
lawful attorney-in-fact to sign Borrower’s name on any documents necessary to
perfect or continue the perfection of Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Secured Obligations (other than any inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied in full and the Loan Documents (other than the
Warrant) have been terminated.  Agent’s foregoing appointment as Borrower’s
attorney in fact, and all of Agent’s rights and powers, coupled with an
interest, are irrevocable until all Secured Obligations (other than any inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been fully repaid and performed
and the Loan Documents (other than the Warrant) have been terminated.  Agent
may, and at the direction of the Required Lenders shall, exercise all rights and
remedies with respect to the Collateral under the Loan Documents or otherwise
available to it under the UCC and other applicable law, including the right to
release, hold, sell, lease, liquidate, collect, realize upon, or otherwise
dispose of all or any part of the Collateral and the right to occupy, utilize,
process and commingle the Collateral.  All Agent’s rights and remedies shall be
cumulative and not exclusive.

10.2        Collection; Foreclosure.  Upon the occurrence and during the
continuance of any Event of Default, Agent may, and at the direction of the
Required Lenders shall, at any time or from time to time, apply, collect,
liquidate, sell in one or more sales, lease or otherwise dispose of, any or all
of the Collateral, in its then condition or following any commercially
reasonable preparation or processing, in such order as Agent may elect.  Any

such sale may be made either at public or private sale at its place of business
or elsewhere.  Borrower agrees that any such public or private sale may occur
upon ten (10) calendar days’ prior written notice to Borrower.  Agent may
require Borrower to assemble the Collateral



58

--------------------------------------------------------------------------------

and make it available to Agent at a place designated by Agent that is reasonably
convenient to Agent and Borrower.  The proceeds of any sale, disposition or
other realization upon all or any part of the Collateral shall be applied by
Agent in the following order of priorities:

First, to Agent and the Lenders in an amount sufficient to pay in full Agent’s
and the Lenders’ reasonable costs and professionals’ and advisors’ fees and
expenses as described in Section 11.12;

Second, to the Lenders in an amount equal to the then unpaid amount of the
Secured Obligations (including principal, interest, and the Default Rate
interest), in such order and priority as Agent may choose in its sole
discretion; and

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3        No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

10.4        Cumulative Remedies.  The rights, powers and remedies of Agent
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative.  The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.

SECTION 11. MISCELLANEOUS

11.1        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

11.2        Notice.  Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by electronic mail or hand delivery or delivery by an overnight
express service or overnight mail delivery service; or (ii) the third calendar
day after deposit

in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:



59

--------------------------------------------------------------------------------

(a)       If to Agent:

HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and Michael Dutra
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@htgc.com and mdutra@htgc.com
Telephone: 650-289-3060

(b)       If to the Lenders:

HERCULES CAPITAL, INC.
Legal Department
Attention: Chief Legal Officer and Michael Dutra
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301
email: legal@htgc.com and mdutra@htgc.com
Telephone: 650-289-3060

(c)        If to Borrower:

22 Cortlandt Street, 16th Floor

New York, NY, 10007

Attention: Nick Pizzie, Chief Financial Officer
email: npizzie@axsome.com

Telephone: +1-646-844-6270



or to such other address as each party may designate for itself by like notice.

11.3        Entire Agreement; Amendments.

(a)         This Agreement and the other Loan Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Agent’s revised
proposal letter dated September 2, 2020 and the Non-Disclosure Agreement).

(b)         Neither this Agreement, any other Loan Document (other than the
Warrant which is subject to the amendment provisions therein), nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 11.3(b).  The Required Lenders and Borrower
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, the Agent and the Borrower party to the relevant Loan Document
may, from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or



60

--------------------------------------------------------------------------------

thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Agent, as the case may be, may specify in such instrument, any of the
requirements of this Agreement or the other Loan Documents or any default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term
Loan, reduce the stated rate of any interest (or fee payable hereunder) or
extend the scheduled date of any payment thereof, in each case without the
written consent of each Lender directly affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 11.3(b) without the
written consent of such Lender; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release a
Borrower from its obligations under the Loan Documents, in each case without the
written consent of all Lenders; or (D) amend, modify or waive any provision of
Section 11.18 or Addendum 3 without the written consent of the Agent.  Any such
waiver and any such amendment, supplement or modification shall apply equally to
each Lender and shall be binding upon Borrower, the Lender, the Agent and all
future holders of the Loans.  Notwithstanding the foregoing, the Warrant may be
amended in accordance with its terms, and this Section 11.3(b) shall not apply
to such amendments.

11.4        No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

11.5        No Waiver.  The powers conferred upon Agent and the Lenders by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or the Lenders to exercise any such powers.  No omission or delay by Agent
or the Lenders at any time to enforce any right or remedy reserved to it, or to
require performance of any of the terms, covenants or provisions hereof by
Borrower at any time designated, shall be a waiver of any such right or remedy
to which Agent or the Lenders is entitled, nor shall it in any way affect the
right of Agent or the Lenders to enforce such provisions thereafter.

11.6        Survival.  All agreements, representations and warranties contained
in this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and the Lenders and
shall survive the execution and delivery of this Agreement. Sections 6.3, 11.15
and 11.18 shall survive the termination of this Agreement.

11.7        Successors and Assigns.  The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any).  Borrower shall not assign its obligations
under this Agreement or any of the other Loan Documents (other than the Warrant
which may be assigned in accordance



61

--------------------------------------------------------------------------------

with its terms) without Agent’s express prior written consent, and any such
attempted assignment shall be void and of no effect.  Agent and the Lenders may
assign, transfer, or endorse its rights hereunder and under the other Loan
Documents without prior notice to Borrower (provided that any assignment,
transfer or endorsement of the Warrant shall be subject to the terms thereof),
and all of such rights shall inure to the benefit of Agent’s and the Lenders’
successors and assigns; provided that as long as no Event of Default has
occurred and is continuing, neither Agent nor any Lender may assign, transfer or
endorse its rights hereunder or under the Loan Documents to any party that is a
direct competitor of Borrower or any “vulture fund” “distressed debt fund” or
similar entity (in each case, as reasonably determined by Agent in good faith),
it being acknowledged that in all cases, any transfer to an Affiliate of any
Lender or Agent shall be allowed.  Notwithstanding the foregoing, (x) in
connection with any assignment by a Lender as a result of a forced divestiture
at the request of any regulatory agency, the restrictions set forth herein shall
not apply and Agent and the Lenders may assign, transfer or indorse its rights
hereunder and under the other Loan Documents to any Person or party (provided
that any assignment, transfer or endorsement of the Warrant shall be subject to
the terms thereof) and (y) in connection with a Lender’s own financing or
securitization transactions, the restrictions set forth herein shall not apply
and Agent and the Lenders may assign, transfer or indorse its rights hereunder
and under the other Loan Documents to any Person or party providing such
financing or formed to undertake such securitization transaction and any
transferee of such Person or party upon the occurrence of a default, event of
default or similar occurrence with respect to such financing or securitization
transaction (provided that any assignment, transfer or endorsement of the
Warrant shall be subject to the terms thereof); provided that no such sale,
transfer, pledge or assignment under this clause (y) shall release such Lender
from any of its obligations hereunder or substitute any such Person or party for
such Lender as a party hereto until Agent shall have received and accepted an
effective assignment agreement from such Person or party in form satisfactory to
Agent executed, delivered and fully completed by the applicable parties thereto,
and shall have received such other information regarding such assignee as Agent
reasonably shall require.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
register for the recordation of the names and addresses of the Lender(s), and
the Term Commitments of, and principal amounts (and stated interest) of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Agent and the Lender(s) shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

11.8        Participations.  Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant's interest in any
commitments, loans, its other



62

--------------------------------------------------------------------------------

obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.  Borrower
agrees that each participant shall be entitled to the benefits of the provisions
in Addendum 1 attached hereto (subject to the requirements and limitations
therein, including the requirements under Section 7 of Addendum 1 attached
hereto (it being understood that the documentation required under Section 7 of
Addendum 1 attached hereto shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.7; provided that such participant shall not be
entitled to receive any greater payment under Addendum 1 attached hereto, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in law that occurs after the participant acquired
the applicable participation.

11.9        Governing Law.  This Agreement and the other Loan Documents have
been negotiated and delivered to Agent and the Lenders in the State of
California, and shall have been accepted by Agent and the Lenders in the State
of California.  Payment to Agent and the Lenders by Borrower of the Secured
Obligations is due in the State of California.  This Agreement and the other
Loan Documents shall be governed by, and construed and enforced in accordance
with, the laws of the State of California, excluding conflict of laws principles
that would cause the application of laws of any other jurisdiction.

11.10      Consent to Jurisdiction and Venue.  All judicial proceedings (to the
extent that the reference requirement of Section 11.11 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California.  By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents.  Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2.  Nothing herein shall affect the
right to serve process in any other manner permitted by law or shall limit the
right of either party to bring proceedings in the courts of any other
jurisdiction.



63

--------------------------------------------------------------------------------

11.11      Mutual Waiver of Jury Trial / Judicial Reference.

(a)          Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws.  EACH OF BORROWER, AGENT AND
THE LENDERS SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY
CAUSE OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY
OTHER CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, THE
LENDERS OR THEIR RESPECTIVE ASSIGNEE OR BY AGENT, THE LENDERS OR THEIR
RESPECTIVE ASSIGNEE AGAINST BORROWER.  This waiver extends to all such Claims,
including Claims that involve Persons other than Agent, Borrower and the
Lenders; Claims that arise out of or are in any way connected to the
relationship among Borrower, Agent and the Lenders; and any Claims for damages,
breach of contract, tort, specific performance, or any equitable or legal relief
of any kind, arising out of this Agreement, any other Loan Document.

(b)          If the waiver of jury trial set forth in Section 11.11(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California.  Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

(c)          In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 11.10, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

11.12      Professional Fees.  Borrower promises to pay Agent’s and the Lenders’
reasonable, documented out-of-pocket fees and expenses necessary to finalize the
loan documentation, including but not limited to reasonable, documented
attorneys’ fees, UCC searches, filing costs, and other miscellaneous expenses.
In addition, Borrower promises to pay any and all reasonable, documented
out-of-pocket attorneys’ and other professionals’ fees and expenses incurred by
Agent after the Closing Date in connection with or related to:  (a) the Loan;
(b) the administration, collection, or enforcement of the Loan; (c) the
amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or the Lenders in any adversary



64

--------------------------------------------------------------------------------

proceeding or contested matter commenced or continued by or on behalf of
Borrower’s estate, and any appeal or review thereof.

11.13      Confidentiality.  Agent and the Lenders acknowledge that certain
items of Collateral and information provided to Agent and the Lenders by
Borrower, including items provided in connection with the Non-Disclosure
Agreement, are confidential and proprietary information of Borrower, if and to
the extent such information either (x) is marked as confidential by Borrower at
the time of disclosure, or (y) should reasonably be understood to be
confidential (the “Confidential Information”).  Accordingly, Agent and the
Lenders agree that any Confidential Information it may obtain in the course of
acquiring, administering, or perfecting  Agent’s security interest in the
Collateral shall not be disclosed to any other Person or entity in any manner
whatsoever, in whole or in part, without the prior written consent of Borrower,
except that Agent and the Lenders may disclose any such information:  (a) to its
Affiliates and its partners, investors, lenders, directors, officers, employees,
agents, advisors, counsel, accountants, counsel, representative and other
professional advisors if Agent or the Lenders in their sole discretion
determines that any such party should have access to such information in
connection with such party’s responsibilities in connection with the Loan or
this Agreement and; provided that such recipient of such Confidential
Information either (i) agrees to be bound by the confidentiality provisions of
this paragraph or (ii) is otherwise subject to confidentiality restrictions that
reasonably protect against the disclosure of Confidential Information; (b) if
such information is generally available to the public through no fault of Agent
or any Lender ; (c) if required or appropriate in any report, statement or
testimony submitted to any governmental authority having or claiming to have
jurisdiction over Agent or the Lenders and any rating agency; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or the
Lenders’ counsel; (e) to comply with any legal requirement or law applicable to
Agent or the Lenders or demanded by any governmental authority; (f) to the
extent reasonably necessary in connection with the exercise of, or preparing to
exercise, or the enforcement of, or preparing to enforce, any right or remedy
under any Loan Document (including Agent’s sale, lease, or other disposition of
Collateral after default), or any action or proceeding relating to any Loan
Document; (g) to any participant or assignee of Agent or the Lenders or any
prospective participant or assignee, provided, that such participant or assignee
or prospective participant or assignee is subject to confidentiality
restrictions no less stringent than this Section 11.13 and in any event that
reasonably protect against the disclosure of Confidential Information; (h)
otherwise to the extent consisting of general portfolio information that does
not identify Borrower; or (i) otherwise with the prior consent of Borrower;
provided, that any disclosure made in violation of this Agreement shall not
affect the obligations of Borrower or any of its Affiliates or any guarantor
under this Agreement or the other Loan Documents.  Agent’s and the Lenders’
obligations under this Section 11.13 shall supersede all of their respective
obligations under the Non-Disclosure Agreement.

11.14      Assignment of Rights.  Borrower acknowledges and understands that
Agent or the Lenders may, subject to Section 11.7, sell and assign all or part
of its interest hereunder and under the Loan Documents (other than the Warrant
which is subject to any



65

--------------------------------------------------------------------------------

assignment, transfer or endorsement provisions therein) to any Person or entity
(an “Assignee”).  After such assignment the term “Agent” or “Lender” as used in
the Loan Documents (other than the Warrant which is subject to any assignment,
transfer or endorsement provisions therein) shall mean and include such
Assignee, and such Assignee shall be vested with all rights, powers and remedies
of Agent and the Lenders hereunder with respect to the interest so assigned; but
with respect to any such interest not so transferred, Agent and the Lenders
shall retain all rights, powers and remedies hereby given.  No such assignment
by Agent or the Lenders shall relieve Borrower of any of its obligations
hereunder.  the Lenders agrees that in the event of any transfer by it of the
promissory note(s) (if any), it will endorse thereon a notation as to the
portion of the principal of the promissory note(s), which shall have been paid
at the time of such transfer and as to the date to which interest shall have
been last paid thereon.

11.15      Revival of Secured Obligations.  This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Agent or the Lenders.  The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, the Lenders or by any
obligee of the Secured Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment, performance,
or transfer of Collateral had not been made.  In the event that any payment, or
any part thereof, is rescinded, reduced, avoided, avoidable, restored, returned,
or recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
the Lenders in Cash.

11.16      Counterparts.  This Agreement and any amendments, waivers, consents
or supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.17      No Third-Party Beneficiaries.  No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, the Lenders and Borrower unless specifically provided otherwise herein,
and, except as otherwise so provided, all provisions of the Loan Documents will
be personal and solely among Agent, the Lenders and the Borrower.

11.18      Agency.  Agent and each Lender hereby agree to the terms and
conditions set forth on Addendum 3 attached hereto.  Borrower acknowledges and
agrees to the terms and conditions set forth on Addendum 3 attached hereto.



66

--------------------------------------------------------------------------------

11.19      Publicity.  None of the parties hereto nor any of its respective
member businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the "Publicity Materials"); (b) the names of officers
of such other parties in the Publicity Materials; and (c) such other parties’
name, trademarks, servicemarks in any news or press release concerning such
party; provided however, notwithstanding anything to the contrary herein, no
such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.13.

11.20      Electronic Execution of Certain Other Documents.  The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation assignments,
assumptions, amendments, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the California Uniform Electronic
Transaction Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(SIGNATURES TO FOLLOW)



67

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Lenders have duly executed and
delivered this Loan and Security Agreement as of the day and year first above
written.

BORROWER:







AXSOME THERAPEUTICS, INC.









Signature:

/s/ Herriot Tabuteau, M.D.









Print Name:

Herriot Tabuteau, M.D.









Title:

President and Chief Executive Officer







Accepted in Palo Alto, California:













AGENT:







HERCULES CAPITAL, INC.









Signature:

/s/ Jennifer Choe









Print Name:

Jennifer Choe









Title:

Associate General Counsel









LENDERS:









HERCULES CAPITAL, INC.









Signature:

/s/ Jennifer Choe









Print Name:

Jennifer Choe









Title:

Associate General Counsel





68

--------------------------------------------------------------------------------

Table of Addenda, Exhibits and Schedules

Addendum 1:

Taxes; Increased Costs

Addendum 2:

[Reserved]

Addendum 3:

Agent and Lender Terms

Exhibit A:

Advance Request
Attachment to Advance Request

Exhibit B:

Name, Locations, and Other Information for Borrower

Exhibit C:

Borrower’s Patents, Trademarks, Copyrights and Licenses

Exhibit D:

Borrower’s Deposit Accounts and Investment Accounts

Exhibit E:

Compliance Certificate

Exhibit F:

Joinder Agreement

Exhibit G:

[Reserved]

Exhibit H:

ACH Debit Authorization Agreement

Exhibit I:

[Reserved]

Exhibit J-1:

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-2:

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-3:

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J-4:

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)



Schedule 1.1

Commitments

Schedule 1

Subsidiaries

Schedule 1A

Existing Permitted Indebtedness

Schedule 1B

Existing Permitted Investments

Schedule 1C

Existing Permitted Liens

Schedule 5.3

Consents, Etc.

Schedule 5.8

Tax Matters





69

--------------------------------------------------------------------------------

Schedule 5.9

Intellectual Property Claims

Schedule 5.10(a)

Current Company IP

Schedule 5.10(d)

Matters Relating to current Material Agreements

Schedule 5.10(f)

Enforceability, Entitlement and Exploitation of Current Company IP

Schedule 5.10(i)

Claims of Infringement on Third Party IP By Current Company IP

Schedule 5.10(j)

Infringement on Third Party IP By Current Company IP

Schedule 5.10(k)

Obligations Relating to Company IP

Schedule 5.10(l)

Third Party Infringements of Company IP

Schedule 5.10(n)

FDA Good Manufacturing Practices Compliance Matters

Schedule 5.10(o)

Intellectual Property

Schedule 5.11

Borrower Products

Schedule 5.14

Capitalization





70

--------------------------------------------------------------------------------

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

TAXES; INCREASED COSTS

1.    Defined Terms.  For purposes of this Addendum 1:

a.   “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

b.   “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (A)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Term Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan or Term Commitment or (B) such Lender changes
its lending office, except in each case to the extent that, pursuant to Section
2 or Section 4 of this Addendum 1, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient’s failure to comply with Section 7 of
this Addendum 1 and (iv) any withholding Taxes imposed under FATCA.

c.   “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

d.   “Foreign Lender” means a Lender that is not a U.S. Person.

e.   “Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (ii) to the extent not otherwise described
in clause (i), Other Taxes.

f.   “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received



71

--------------------------------------------------------------------------------

payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).

g.   “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

h.   “Recipient” means the Agent or any Lender, as applicable.

i.    “Withholding Agent” means the Borrower and the Agent.

2.   Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower under any Loan Document (other than the Warrant)
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant governmental authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2 or Section 4 of this Addendum 1) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

3.   Payment of Other Taxes by Borrower.  The Borrower shall timely pay to the
relevant governmental authority in accordance with applicable law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

4.   Indemnification by Borrower.  The Borrower shall indemnify each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under Section 2 of this Addendum 1 or this Section 4) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant governmental authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Agent), or by the Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

5.   Indemnification by the Lenders.  Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (a) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (b) any Taxes



72

--------------------------------------------------------------------------------

attributable to such Lender’s failure to comply with the provisions of Section
11.8 of the Agreement relating to the maintenance of a Participant Register and
(c) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
governmental authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this Section 5.

6.   Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower to a governmental authority pursuant to the provisions of this
Addendum 1, the Borrower shall deliver to the Agent the original or a certified
copy of a receipt issued by such governmental authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.

7.   Status of Lenders.

a.   Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Sections 7(b)(i), 7(b)(ii) and 7(b)(iv) of this Addendum 1) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

b.  Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

i.    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

ii.   any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by



73

--------------------------------------------------------------------------------

the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

A.  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

B.  executed copies of IRS Form W-8ECI;

C.  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit J-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, or a “controlled foreign corporation” related to the Borrower as
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E;
or

D.  to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner;

iii.  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed copies of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such



74

--------------------------------------------------------------------------------

supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

iv.  if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount, if any, to deduct and withhold from such
payment.  Solely for purposes of this clause (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

c.   Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

8.   Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to the provisions of this Addendum
1 (including by the payment of additional amounts pursuant to the provisions of
this Addendum 1), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under the provisions
of this Addendum 1 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 8 (plus any penalties, interest or
other charges imposed by the relevant governmental authority) in the event that
such indemnified party is required to repay such refund to such governmental
authority.  Notwithstanding anything to the contrary in this Section 8, in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 8 the payment of which would place
the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This Section 8 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.



75

--------------------------------------------------------------------------------

9.   Increased Costs.  If any change in applicable law shall subject any
Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (ii) through (iv) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto,
and the result shall be to increase the cost to such Recipient of making,
converting to, continuing or maintaining any Term Loan or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by such Recipient (whether of principal, interest or any other
amount), then, upon the request of such Recipient, the Borrower will pay to such
Recipient such additional amount or amounts as will compensate such Recipient
for such additional costs incurred or reduction suffered.

10. Mitigation. If any Lender requires the Borrower to pay any Indemnified Taxes
or additional amounts pursuant to this Addendum, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its branches, offices, or affiliates, if, in
the judgment of such Lender, such designation or assignment: (i) would eliminate
or reduce amounts payable pursuant to this Addendum in the future, and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with such
designation or assignment.

11. Survival.  Each party’s obligations under the provisions of this Addendum 1
(including any inchoate indemnity obligations and any other obligations which,
by their terms, are to survive the termination of the Loan Documents) shall
survive the resignation or replacement of the Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Term Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document (other than the Warrant).





76

--------------------------------------------------------------------------------

ADDENDUM 2 to LOAN AND SECURITY AGREEMENT

[Reserved.]







--------------------------------------------------------------------------------

ADDENDUM 3 to LOAN AND SECURITY AGREEMENT

Agent and Lender Terms

(a)          Each Lender hereby irrevocably appoints Hercules Capital, Inc. to
act on its behalf as the Agent hereunder and under the other Loan Documents
(other than the Warrant) and authorizes the Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b)          Each Lender agrees to indemnify the Agent in its capacity as such
(to the extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Commitments) in effect on the date on
which indemnification is sought under this Addendum 3, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever that may at any
time be imposed on, incurred by or asserted against the Agent in any way
relating to or arising out of, this Agreement, any of the other Loan Documents
(other than the Warrant) or any documents contemplated by or referred to herein
or therein (other than the Warrant) or the transactions contemplated hereby or
thereby or any action taken or omitted by the Agent under or in connection with
any of the foregoing; The agreements in this Section shall survive the payment
of the Loans and all other amounts payable hereunder.

(c)          Agent in Its Individual Capacity.  The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each such Person serving as Agent hereunder
in its individual capacity.

(d)          Exculpatory Provisions.  The Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Agent shall
not:

(i)    be subject to any fiduciary or other implied duties, regardless of
whether any default or any Event of Default has occurred and is continuing;

(ii)   have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Lenders; provided that the Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law; and

(iii)  except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Agent shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its







--------------------------------------------------------------------------------

Affiliates that is communicated to or obtained by any Person serving as the
Agent or any of its Affiliates in any capacity.

(e)          The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Lenders or as the Agent shall
believe in good faith shall be necessary, under the circumstances or (ii) in the
absence of its own gross negligence or willful misconduct.

(f)           The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Agent. Reliance by Agent.  Agent may rely, and shall be
fully protected in acting, or refraining to act, upon, any resolution,
statement, certificate, instrument, opinion, report, notice, request, consent,
order, bond or other paper or document that it has no reason to believe to be
other than genuine and to have been signed or presented by the proper party or
parties or, in the case of cables, telecopies and telexes, to have been sent by
the proper party or parties.  In the absence of its gross negligence or willful
misconduct, Agent may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to Agent and conforming to the requirements of this Agreement
or any of the other Loan Documents.  Agent may consult with counsel, and any
opinion or legal advice of such counsel shall be full and complete authorization
and protection in respect of any action taken, not taken or suffered by Agent
hereunder or under any Loan Documents in accordance therewith.  Agent shall have
the right at any time to seek instructions concerning the administration of the
Collateral from any court of competent jurisdiction.  Agent shall not be under
any obligation to exercise any of the rights or powers granted to Agent by this
Agreement and the other Loan Documents at the request or direction of the
Lenders unless Agent shall have been provided by the Lenders with adequate
security and indemnity against the costs, expenses and liabilities that may be
incurred by it in compliance with such request or direction.



2

--------------------------------------------------------------------------------

EXHIBIT A

ADVANCE REQUEST

To:       Agent:

                                

Date:

                    , 2020









Hercules Capital, Inc. (the “Agent”)







400 Hamilton Avenue, Suite 310







Palo Alto, CA 94301







email: legal@htgc.com







Attn:









Axsome Therapeutics, Inc. (“Borrower”) hereby requests from Hercules Capital,
Inc. (“Lender”) an Advance in the amount of _____________________ Dollars
($________________) (the “Advance Amount”) on ______________, _____ (the
“Advance Date”) pursuant to the Loan and Security Agreement, dated September 25,
2020 among Borrower, Agent and the Lender (the “Agreement”). Capitalized words
and other terms used but not otherwise defined herein are used with the same
meanings as defined in the Agreement.

Please:

(a)

Issue a check payable to Borrower              ________













or













(b)

Wire Funds to Borrower’s account              ________ [IF FILED PUBLICLY,
ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]













Bank:









Address:



















ABA Number:









Account Number:









Account Name:









Contact Person:









Phone Number









To Verify Wire Info:









Email address:









Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied or waived and shall be satisfied upon the making of
such Advance, including but not limited to:  (i) that no event that has had or
could reasonably be expected to have a Material Adverse Effect has occurred and
is continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan



3

--------------------------------------------------------------------------------

Document on its part to be observed or performed; and (iv) that as of the
Advance Date, no fact or condition exists that could (or could, with the passage
of time, the giving of notice, or both) constitute an Event of Default under the
Loan Documents.  Borrower understands and acknowledges that Agent has the right
to review the financial information supporting this representation and, based
upon such review in its sole but reasonable discretion, the Lender may decline
to fund the requested Advance.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment 1 to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

With respect to any Advances requested under Tranche 4, Borrower represents and
warrants that the information provided on Attachment 2 to this Advance Request
is true and correct in all respects.

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which  have been represented above shall not be true and correct
on the Advance Date and if Agent has received no such notice before the Advance
Date then the statements set forth above shall be deemed to have been made and
shall be deemed to be true and correct as of the Advance Date.

Executed as of [ ], 20[ ].



BORROWER: AXSOME
THERAPEUTICS, INC.









SIGNATURE:





TITLE:





PRINT NAME:





4

--------------------------------------------------------------------------------

ATTACHMENT 1 TO ADVANCE REQUEST

Dated: _______________________

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

Name:

[ ]





Type of organization:

[ ]





State of organization:

[ ]





Organization file number:

[ ]



Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:

[ ⚫ ]

Borrower hereby represents and warrants to Agent that the Advance Amount does
not exceed the Maximum Term Loan Amount as follows:

a.          Advance Amount: $________________

b.         Maximum Term Loan Amount: $225,000,000

c.          Is clause a. less than or equal to clause b.?

Yes/Compliant _______ No/Non-Compliant _______





5

--------------------------------------------------------------------------------

ATTACHMENT 2 TO ADVANCE REQUEST

Dated: _______________________

Borrower hereby represents and warrants to Agent the following:

Net Product Revenue Ratio and Tranche 4 Draw Conditions



Current Net Product Revenue Ratio Calculation

Amounts

(a) The outstanding amount of the Term Loan Advances as of the date hereof

[ ⚫ ]

(b) T3M Net Product Revenue as of the reporting period noted above

[ ⚫ ]

Current Net Product Revenue Ratio as defined as the ratio of (a) to (b)

[ ⚫ ]



Tranche 4 Draw Conditions Requirements

Satisfied?

Borrower’s achievement of the AXS-05 Milestone or the AXS-07 Milestone

Yes__
No__

Net Product Revenue Ratio shall be no greater than 2.75:1.00 (per above and
below)

Yes__
No__

No Default or Event of Default shall have occurred and be continuing

Yes__
No__



Tranche 4 Availability Calculation if all the conditions above are “Yes”

Amounts

(c) T3M Net Product Revenue as of the reporting period noted above

[ ⚫ ]

(d) Maximum allowable Net Product Revenue Ratio

2.75

(e) Maximum allowable amount of outstanding Term Loan Advances as calculated as
the product of (c) and (d)

[ ⚫ ]

(f) The outstanding amount of the Term Loan Advances as of the date hereof

[ ⚫ ]

(g) Tranche 4 amount available as calculated as (e) minus (f)

[ ⚫ ]

(h) Tranche 4 minimum drawable amount as calculated as the amount in (g) rounded
down to the nearest multiple of $10,000,000

[ ⚫ ]







--------------------------------------------------------------------------------

EXHIBIT B

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1.  Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

Name:

[ ]









Type of organization:

[ ]









State of organization:

[ ]









Organization file number:

[ ]





2.  Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Name:

Used during dates of:

Type of Organization:

State of organization:

Organization file Number:

Borrower’s fiscal year ends on _____

Borrower’s federal employer tax identification number is: _______________

3.   Borrower represents and warrants to Agent that its chief executive office
is located at _______________.





--------------------------------------------------------------------------------

EXHIBIT C

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES





--------------------------------------------------------------------------------

EXHIBIT D

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS





--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

Hercules Capital, Inc. (as “Agent”)
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

Reference is made to that certain Loan and Security Agreement dated September
25, 2020 and the Loan Documents (as defined therein) entered into in connection
with such Loan and Security Agreement all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”) by and among
Hercules Capital, Inc. (the “Agent”), the several banks and other financial
institutions or entities from time to time party thereto (collectively, the
“Lender”) and Axsome Therapeutics, Inc. (the “Company”) and each of its
Subsidiaries (as defined therein) other than Excluded Subsidiaries (as defined
therein), as Borrower. All capitalized terms not defined herein shall have the
same meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending _____ of all covenants, conditions and terms
and hereby reaffirms that all representations and warranties contained therein
are true and correct on and as of the date of this Compliance Certificate with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties.  Attached are the required
documents supporting the above certification.  The undersigned further certifies
that these are prepared in accordance with GAAP (except for the absence of
footnotes with respect to unaudited financial statement and subject to normal
year-end adjustments) and are consistent from one period to the next except as
explained below.



REPORTING REQUIREMENT

REQUIRED

CHECK IF
ATTACHED

Interim Financial Statements

Monthly within 30 days



Interim Financial Statements

Quarterly within 45 days



Audited Financial Statements

FYE within 90 days



Accounts Receivable and Payable Agings

Monthly within 30 days



Intellectual Property

Following registering new Intellectual Property or the acquisition thereof
(Section 7.21 of Loan Agreement)









--------------------------------------------------------------------------------

Restricted License

Following entering into or becoming bound by new Restricted Licenses (Section
7.21 of Loan Agreement)





Section 5.9 – Intellectual Property

Has any claim been made to Borrower that any material part of the Intellectual
Property violates the rights of any third party? Yes1____ No_____

Section 5.11 – Borrower Products

(a)  To Borrower’s knowledge, is any material Intellectual Property owned by
Borrower or any Borrower Product subject to any actual or, to the knowledge of
Borrower, threatened in writing litigation, proceeding (including any proceeding
in the United States Patent and Trademark Office or any corresponding foreign
office or agency) or outstanding decree, order, judgment, settlement agreement
or stipulation that restricts in any manner Borrower’s use, transfer or
licensing thereof or that could reasonably be expected to affect the validity,
use or enforceability thereof)?  Yes2____       No_____

(b) Has Borrower received any written notice or claim, or, to the knowledge of
Borrower, oral notice or claim, challenging or questioning Borrower’s ownership
in any Intellectual Property material to Borrower’s business (or written notice
of any claim challenging or questioning the ownership in any licensed
Intellectual Property material to Borrower’s business of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto or, to Borrower’s knowledge, is there a reasonable basis
for any such claim?  Yes3____       No_____



ACCOUNTS OF BORROWER AND ITS SUBSIDIARIES AND AFFILIATES

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Borrower or Borrower’s Subsidiary/Affiliate, as applicable.

Each new account that has been opened since delivery of the previous Compliance
Certificate is designated below with a “*”.

--------------------------------------------------------------------------------

1 If yes, please provide description.

2 If yes, please provide description.

3 If yes, please provide description.





--------------------------------------------------------------------------------

Depository
AC #

Financial
Institution

Account
Type
(Depository /
Securities)

Last
Month
Ending
Account
Balance

Purpose
of
Account

BORROWER Name/Address:





1













2













3













4













5













6













7













SUBSIDIARY / AFFILIATE Name/Address





1













2













3













4













5













6













7



















--------------------------------------------------------------------------------

Section 7.20 - Financial Covenants



Financial
Covenant

Required

Actual

In
Compliance?

Minimum Cash

Section 7.20(a)(i) of the Loan Agreement

Greater than or equal to the sum of $15,000,000 plus the Qualified Cash A/P
Amount

[ ⚫ ]

Yes



No



N/A4

Performance Covenant A5

Section 7.20(b) of the Loan Agreement

(i) Borrower’s Market Capitalization exceeds Two Billion Dollars
($2,000,000,000) and (ii) Borrower maintains Qualified Cash in an amount not
less than sixty five percent (65%) of the sum of the outstanding principal
amount of the Term Loan Advances plus the Qualified Cash A/P Amount

[ ⚫ ]

Yes



No



N/A6

Performance Covenant B

Section 7.20(b) of the Loan Agreement

Borrower maintains Qualified Cash in an amount not less than one hundred percent
(100%) of the sum of the outstanding principal amount of the Term Loan Advances
plus the Qualified Cash A/P Amount

[ ⚫ ]

Yes



No



N/A

Performance Covenant C

Section 7.20(b) of the Loan Agreement

Borrower achieves T6M Net Product Revenue of at least 60% of the T6M Net Product
Revenue included in the Forecast, determined on a quarterly basis

[ ⚫ ]

Yes



No



N/A



Is Borrower complying with at least one Performance Covenant? Yes____ No_____
N/A_____





--------------------------------------------------------------------------------

Section 7.21 – Intellectual Property

Has Borrower filed any application for any Patent or the registration of any
Copyright, mask work or Trademark, or acquired any new registered Trademark
since the last reported period? Yes____ No_____

If yes: Borrower shall supplement such intellectual property security agreements
and or other documents as needed to maintain a first priority perfected security
interest in favor of Agent within 90 days of the date hereof.





Very Truly Yours,









AXSOME THERAPEUTICS, INC.









By:











Name:











Its:





--------------------------------------------------------------------------------

4 Only tested if the Initial Minimum Cash Test Date has passed (i.e. after the
outstanding amount of the Term Loan Advances is equal to or greater than Fifty
Five Million Dollars ($55,000,000)).

5 Borrower must satisfy any one of Performance Covenant A, Performance Covenant
B or Performance Covenant C.

6 Performance Covenant only tested if the Initial Performance Covenant Test Date
has passed (i.e. after the outstanding amount of the Term Loan Advances is equal
to or greater than Sixty Five Million Dollars ($65,000,000) and the last
calendar month of the calendar quarter that is twelve months following the
earlier of (x) the AXS-05 Milestone Date and (y) the AXS-07 Milestone Date).





--------------------------------------------------------------------------------

EXHIBIT F

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [      
   ], 20[  ], and is entered into by and between__________________., a
___________ corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland
corporation (as “Agent”).

RECITALS

A.  Subsidiary’s Affiliate, Axsome Therapeutics, Inc. (“Company”) has entered
into that certain Loan and Security Agreement dated September 25, 2020, with the
several banks and other financial institutions or entities from time to time
party thereto as lender (collectively, the “Lenders”) and the Agent, as such
agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

1.   The recitals set forth above are incorporated into and made part of this
Joinder Agreement.  Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

2.   By signing this Joinder Agreement, Subsidiary shall be bound by the terms
and conditions of the Loan Agreement the same as if it were the Borrower (as
defined in the Loan Agreement) under the Loan Agreement, mutatis mutandis,
provided however, that (a) with respect to (i) Section 5.1 of the Loan
Agreement, Subsidiary represents that it is an entity duly organized, legally
existing and in good standing under the laws of [        ], (b) neither Agent
nor the Lenders shall have any duties, responsibilities or obligations to
Subsidiary arising under or related to the Loan Agreement or the other Loan
Documents, (c) that if Subsidiary is covered by Company’s insurance, Subsidiary
shall not be required to maintain separate insurance or comply with the
provisions of Sections 6.1 and 6.2 of the Loan Agreement, and (d) that as long
as Company satisfies the requirements of Section 7.1 of the Loan Agreement,
Subsidiary shall not have to provide Agent separate Financial Statements.  To
the extent that Agent or the Lenders has any duties, responsibilities or
obligations arising under or related to the Loan Agreement or the other Loan
Documents, those duties, responsibilities or obligations shall flow only to
Company and not to Subsidiary or any other Person or entity.  By way of example
(and not an exclusive list): (i) Agent’s providing notice to Company in
accordance with the Loan Agreement or as otherwise agreed among Company, Agent
and the Lenders shall be deemed provided to Subsidiary; (ii) a Lender’s
providing an Advance to Company shall be deemed an Advance to Subsidiary; and
(iii) Subsidiary shall have no right to request an Advance or make any other
demand on the Lenders.

3.   Subsidiary agrees not to certificate its equity securities without Agent’s
prior written consent, which consent may be conditioned on the delivery of such
equity securities to Agent in order to perfect Agent’s security interest in such
equity securities.





--------------------------------------------------------------------------------

4.   Subsidiary acknowledges that it benefits, both directly and indirectly,
from the Loan Agreement, and hereby waives, for itself and on behalf on any and
all successors in interest

(including without limitation any assignee for the benefit of creditors,
receiver, bankruptcy trustee or itself as debtor-in-possession under any
bankruptcy proceeding) to the fullest extent provided by law, any and all
claims, rights or defenses to the enforcement of this Joinder Agreement on the
basis that (a) it failed to receive adequate consideration for the execution and
delivery of this Joinder Agreement or (b) its obligations under this Joinder
Agreement are avoidable as a fraudulent conveyance.

5.   As security for the prompt, complete and indefeasible payment when due
(whether on the payment dates or otherwise) of all the Secured Obligations,
Subsidiary grants to Agent a security interest in all of Subsidiary’s right,
title, and interest in and to the Collateral.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

_________________________________.



By:







Name:







Title:















Address:























Telephone:







email:













AGENT:















HERCULES CAPITAL, INC.













By:







Name:







Title:















Address:





400 Hamilton Ave., Suite 310





Palo Alto, CA 94301





email: legal@htgc.com





Telephone: 650-289-3060









--------------------------------------------------------------------------------

EXHIBIT G

[Reserved.]





--------------------------------------------------------------------------------

EXHIBIT H

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Capital, Inc.
400 Hamilton Avenue, Suite 310
Palo Alto, CA 94301

Re:  Loan and Security Agreement dated September 25, 2020 (the “Agreement”) by
and among Axsome Therapeutics, Inc., a Delaware corporation and each of its
Subsidiaries (as defined therein) other than Excluded Subsidiaries (as defined
therein) (individually and collectively, “Borrower”), and Hercules Capital,
Inc., as agent (“Company”) and the lenders party thereto (collectively, the
“Lenders”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for (i) the periodic payments
due under the Agreement and (ii) reasonable, documented out-of-pocket legal fees
and costs incurred by Agent or the Lenders pursuant to Section 11.12 of the
Agreement to the Borrower’s account indicated below.  The Borrower authorizes
the depository institution named below to debit to such account.



[IF FILED PUBLICLY, ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]



DEPOSITORY NAME

BRANCH

CITY

STATE AND ZIP CODE

TRANSIT/ABA NUMBER

ACCOUNT NUMBER



This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

(Borrower)







By:











Name:











Date:











--------------------------------------------------------------------------------

EXHIBIT I

[Reserved.]





--------------------------------------------------------------------------------

EXHIBIT J-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of ________
___, 20___ (as amended, supplemented or otherwise modified from time to time,
the “Loan Agreement”) by and among Axsome Therapeutics, Inc., a Delaware
corporation and each of its Subsidiaries (as defined in the Loan Agreement)
other than Excluded Subsidiaries (as defined in the Loan Agreement) (hereinafter
collectively referred to as the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Loan
Agreement (collectively, referred to as the “Lenders”), and HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lenders (in such capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “ten percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

Date: _____________ ___, 20___

[NAME OF LENDER]







By:





Name:





Title:









--------------------------------------------------------------------------------

EXHIBIT J-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of ________
___, 20___ (as amended, supplemented or otherwise modified from time to time,
the “Loan Agreement”) by and among Axsome Therapeutics, Inc., a Delaware
corporation and each of its Subsidiaries (as defined in the Loan Agreement)
other than Excluded Subsidiaries (as defined in the Loan Agreement) (hereinafter
collectively referred to as the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Loan
Agreement (collectively, referred to as the “Lenders”), and HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lenders (in such capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “ten percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided in
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.



Date: _____________ ___, 20___

[NAME OF PARTICIPANT]







By:





Name:





Title:









--------------------------------------------------------------------------------

EXHIBIT J-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of ________
___, 20___ (as amended, supplemented or otherwise modified from time to time,
the “Loan Agreement”) by and among Axsome Therapeutics, Inc., a Delaware
corporation and each of its Subsidiaries (as defined in the Loan Agreement)
other than Excluded Subsidiaries (as defined in the Loan Agreement) (hereinafter
collectively referred to as the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Loan
Agreement (collectively, referred to as the “Lenders”), and HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lenders (in such capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a “bank” extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “ten percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

Date: _____________ ___, 20___

[NAME OF PARTICIPANT]







By:





Name:





Title:









--------------------------------------------------------------------------------

EXHIBIT J-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan and Security Agreement dated as of ________
___, 20___ (as amended, supplemented or otherwise modified from time to time,
the “Loan Agreement”) by and among Axsome Therapeutics, Inc., a Delaware
corporation and each of its Subsidiaries (as defined in the Loan Agreement)
other than Excluded Subsidiaries (as defined in the Loan Agreement) (hereinafter
collectively referred to as the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Loan
Agreement (collectively, referred to as the “Lenders”), and HERCULES CAPITAL,
INC., a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lenders (in such capacity, the “Agent”).

Pursuant to the provisions of Addendum 1 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any promissory note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any promissory note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to this Loan Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “ten percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided in this certificate
changes, the undersigned shall promptly so inform the Borrower and the Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.



Date: _____________ ___, 20___

[NAME OF LENDER]







By:





Name:





Title:









--------------------------------------------------------------------------------

SCHEDULE 1.1

COMMITMENTS

LENDERS

TRANCHE
1A TERM
COMMITME
NT

TRANCHE
1B TERM
COMMITME
NT

TRANCHE
2 TERM
COMMITME
NT

TRANCHE
3 TERM
COMMITME
NT

TRANCHE
4 TERM
COMMITME
NT

TRANCHE
5 TERM
COMMITME
NT*

TERM
COMMITME
NT*

Hercules
Capital,
Inc.

$50,000,000

$10,000,000

$35,000,000.00

$20,000,000.00

$60,000,000.00

$50,000,000.00*

$225,000,000.00*

TOTAL
COMMITME
NTS

$50,000,000

$10,000,000

$35,000,000.00

$20,000,000.00

$60,000,000.00

$50,000,000.00*

$225,000,000.00*



* Funding of Tranche 5 is subject to approval by Lender’s investment committee
in its sole discretion.



--------------------------------------------------------------------------------